                Case 20-11439-LSS             Doc 234        Filed 07/02/20         Page 1 of 83




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                    1
LIBBEY GLASS INC., et al.,                                   : Case No. 20-11439 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             : Re: Docket Nos. 16 and 72
------------------------------------------------------------ x

 FINAL ORDER PURSUANT TO SECTIONS 105, 361, 362, 363, 364, 503 AND 507 OF
THE BANKRUPTCY CODE (I) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR
    SECURED SUPERPRIORITY POSTPETITION FINANCING; (II) GRANTING
  (A) LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, AND
      (B) ADEQUATE PROTECTION TO CERTAIN PREPETITION LENDERS;
 (III) AUTHORIZING THE USE OF CASH COLLATERAL; (IV) MODIFYING THE
           AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) pursuant to sections 105, 361, 362, 363, 364(c)(1),

364(c)(2), 364(c)(3), 364(d), 364(e), 503, and 507 of chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 4001-2 and 9013-1 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), requesting, among other things:

        1.       authorization for the Borrowers (as defined below) to obtain postpetition

financing pursuant to the DIP Facilities (as defined below), and for each of the Guarantors (as

defined in the DIP Term Agreement (as defined below)) and Loan Guarantors (as defined in DIP

1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, if
    applicable, are: Libbey Glass Inc. (4107), Libbey Inc. (9357), Libbey.com LLC (6913), Syracuse China
    Company (1904), The Drummond Glass Company (0383), LGC Corp. (6034), LGAC LLC (0497), World
    Tableware Inc. (1231), LGFS Inc. (0975), LGAU Corp. (5531), LGA4 Corp. (5673), and LGA3 Corp. (1505).
    The Debtors’ address is P.O. Box 10060, Toledo, Ohio 43699-0060.

2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
                                                         1
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS         Doc 234     Filed 07/02/20   Page 2 of 83




ABL Credit Agreement (as defined below)) to guarantee unconditionally, on a joint and several

basis, and subject to the terms and limitations set forth in the DIP Agreements (as defined below)

in all respects, the applicable Borrowers’ obligations under the respective DIP Facilities (and, in

addition, the Prepetition Dutch Loans (as defined below)), consisting of:

                 (a)      a senior secured superpriority asset-based revolving credit facility (the

“DIP ABL Facility”), on the terms and conditions substantially in the form annexed hereto as

Exhibit A (as the same may be amended, restated, amended and restated, supplemented, waived,

extended or otherwise modified from time to time, the “DIP ABL Credit Agreement,” and,

together with any other related agreements, documents, security agreements, pledge agreements,

or intercreditor agreements, including the Interim Order and this Final Order (each as defined

below), collectively, the “DIP ABL Documents”), by and among Libbey Glass Inc., a Delaware

corporation (“US Borrower”), Libbey Europe B.V., a limited liability company incorporated in

the Netherlands (“Netherlands Borrower”, together with US Borrower, collectively, the “DIP

ABL Borrowers”), the Loan Guarantors (as defined in the DIP ABL Credit Agreement) (together

with the DIP ABL Borrowers, the “DIP ABL Obligors”), JPMorgan Chase Bank, N.A. (“JPM”),

as administrative agent (in such capacity, the “DIP ABL Agent”), and the lenders from time to

time party thereto (in such capacity, the “DIP ABL Lenders” and, together with the DIP ABL

Agent, the Issuing Bank (as defined in the DIP ABL Credit Agreement) and any affiliate of any

DIP ABL Lender that has provided or may provide Banking Services or Swap Agreements (each

as defined in the DIP ABL Documents) to Libbey Inc. or its subsidiaries, the “DIP ABL Secured

Parties”), in an aggregate principal amount of up to $100,000,000 in revolving commitments

available for borrowing (subject to availability) by the DIP ABL Borrowers (such commitments,

the “DIP ABL Commitments,” and the loans outstanding under any of the DIP ABL


                                                  2
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS        Doc 234     Filed 07/02/20   Page 3 of 83




Commitments from time to time (the “DIP ABL Loans”); which DIP ABL Facility includes the

repayment (or deemed repayment) of Prepetition ABL Obligations and corresponding dollar-for-

dollar increase in the DIP ABL Loans and the assumption or deemed re-issuance of Letters of

Credit, Banking Services Obligations and Swap Obligations (as each term is defined in the

Prepetition ABL Credit Agreement) under the DIP ABL Facility; and

                 (b)      a senior secured superpriority multi-draw term loan facility (the “DIP

Term Loan Facility,” and, together with the DIP ABL Facility, collectively, the “DIP

Facilities”), on the terms and conditions substantially in the form annexed hereto as Exhibit B

(as the same may be amended, restated, amended and restated, supplemented, waived, extended,

or otherwise modified from time to time, the “DIP Term Loan Agreement,” and, together with

the DIP ABL Credit Agreement, collectively, the “DIP Agreements” and the DIP Term Loan

Agreement, together with any other related agreements, documents, security agreements, pledge

agreements, or intercreditor agreements, including the Interim Order and this Final Order,

collectively, the “DIP Term Loan Facility Documents,” and the DIP Term Loan Facility

Documents, together with the DIP ABL Documents, the “DIP Documents”), by and among

Libbey Glass Inc. (the “DIP Term Loan Borrower,” and together with the DIP ABL Borrowers,

the “Borrowers”), the Guarantors (as defined in the DIP Term Loan Agreement) (together with

the DIP Term Loan Borrower, the “DIP Term Loan Obligors” and the DIP Term Loan Obligors,

together with the DIP ABL Obligors, the “DIP Obligors”), Cortland Capital Market Services

LLC (“Cortland”), as administrative agent and collateral agent (in such capacities, the “DIP

Term Loan Agent,” and, together with the DIP ABL Administrative Agent, the “DIP Agents”),

and the lenders party thereto from time to time (the “DIP Term Loan Lenders,” and, together

with the DIP Term Loan Agent, the “DIP Term Facility Secured Parties,” and the DIP Term


                                                 3
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS      Doc 234      Filed 07/02/20    Page 4 of 83




Loan Lenders, together with the DIP ABL Lenders, the “DIP Lenders,” and the DIP Term

Facility Secured Parties, together with the DIP ABL Secured Parties, collectively, the “DIP

Secured Parties”), (x) in new money term loans in an aggregate principal amount of up to

$60,000,000 in term loan commitments (the “DIP New Money Term Loan Commitments,” and,

together with the DIP ABL Commitments, the “DIP Commitments”, and the loans outstanding

under any of the DIP New Money Term Loan Commitments from time to time, collectively, the

“DIP New Money Term Loans,”), and (y) the roll-up of Prepetition Term Loans (as defined

below) in an aggregate amount of up to $60,000,000 (the “Partial Term Roll-Up Loans,” and

together with the DIP New Money Term Loans and the DIP ABL Loans, the “DIP Loans”) on a

dollar-for-dollar basis, pursuant to which, (i) upon entry of the Interim Order and satisfaction or

waiver of the other conditions set forth herein and in the DIP Term Loan Facility Documents, the

DIP Term Loan Borrower shall (x) make a single draw of DIP Term Loans under the DIP New

Money Term Loan Commitments in the principal amount of $30,000,000 and (y) borrow (or be

deemed to borrow) Partial Term Roll-Up Loans in an aggregate principal amount of

$30,000,000; and (ii) upon entry of this Final Order and satisfaction or waiver of the other

conditions set forth therein and in the DIP Term Loan Facility Documents, (x) make a final draw

in the principal amount of $30,000,000 and (y) borrow (or be deemed to borrow) Partial Term

Roll-Up Loans in an aggregate principal amount of $30,000,000 (resulting in Partial Term Roll-

Up Loans of $60,000,000 in the aggregate).

        2.       authorization for the Debtors to execute, deliver, and enter into the DIP

Documents, including the Amended and Restated Intercreditor Agreement (as the same may be

amended, restated, amended and restated, supplemented or otherwise modified from time to

time, the “DIP Intercreditor Agreement”), and to perform all of the Debtors’ respective


                                                4
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS       Doc 234      Filed 07/02/20   Page 5 of 83




obligations thereunder, and such other and further acts as may be required in connection with the

DIP Documents;

        3.       authorization for the Debtors to pay the principal, interest, fees, expenses and

other amounts payable to the DIP Secured Parties pursuant to and in accordance with the DIP

Documents, including, without limitation, any principal, interest, fees, commitment fees,

administrative agent fees, backstop fees, audit fees, closing fees, service fees, facility fees, or

other fees, costs, expenses, charges, and disbursements of the respective DIP Secured Parties

(including the reasonable fees, expenses and other charges of each of the DIP Secured Parties’

attorneys, advisors, accountants, and other consultants), any obligations in respect of indemnity

claims, whether contingent or absolute, in each case, to the extent constituting obligations of a

Borrower and/or DIP Obligor of any kind under the DIP Documents (such obligations as to the

DIP ABL Facility (including all “Banking Services Obligations” and “Swap Obligations” (each

as defined in the DIP ABL Credit Agreement), the “DIP ABL Obligations,” such obligations as

to the DIP Term Loan Facility, the “DIP Term Loan Obligations,” and, collectively, the “DIP

Obligations”);

        4.       authorization for the Debtors to convert $1.00 of Prepetition Term Loans held by

the DIP Term Loan Lenders into Partial Term Roll-Up Loans for each $1.00 of DIP Term Loans

funded by the DIP Term Loan Lenders, (x) upon entry of the Interim Order, up to an aggregate

amount of $30,000,000, and (y) upon entry of this Final Order, up to an additional aggregate

principal amount of $30,000,000 (resulting in Partial Term Roll-Up Loans of $60,000,000 in the

aggregate);

        5.       authorization for the Debtors to use proceeds of the DIP Facilities (collectively

the “DIP Loan Proceeds”) as expressly provided in the DIP Documents and solely in accordance


                                                 5
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS       Doc 234      Filed 07/02/20    Page 6 of 83




with the Interim Order, this Final Order and the applicable Budget (as defined below) (subject to

permitted variances and other exclusions set forth in the DIP Documents, the Interim Order and

this Final Order) to: (a) pay costs, fees, and expenses related to the above-captioned cases

(collectively, the “Chapter 11 Cases”) and in connection with the DIP Facilities; (b) solely with

respect to proceeds of the DIP ABL Facility, upon entry of this Final Order, to repay any

remaining Prepetition ABL Obligations, other than the Prepetition Dutch Loans (as defined

below); (c) make permitted adequate protection payments in respect of the Prepetition

Obligations (as defined below) as provided for in the Interim Order and this Final Order; and (d)

provide financing for working capital and for other general corporate purposes of the Debtors;

        6.       the grant and approval of superpriority administrative expense claim status,

pursuant to sections 364(c)(1), 503(b)(1) and 507(b) of the Bankruptcy Code, to the DIP Agents,

for the benefit of themselves and the respective other DIP Secured Parties, in respect of all DIP

Obligations, subject only to the Carve Out (as defined below) and subject to the rankings and

priorities set forth in the Interim Order, this Final Order and the DIP Intercreditor Agreement;

        7.       authorization to grant the DIP Secured Parties valid, enforceable, non-avoidable,

automatically and fully perfected DIP Liens (as defined below) in all DIP Collateral (as defined

below), including, without limitation, all property constituting Prepetition Collateral (as defined

below), including, without limitation, any Cash Collateral (as such term is defined in section

363(a) of the Bankruptcy Code and further defined below), to secure the DIP Obligations, which

DIP Liens shall be subject to the Carve Out, the Permitted Liens (as defined below), and the

relative rankings and priorities set forth in the Interim Order, this Final Order and the DIP

Intercreditor Agreement;




                                                 6
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS           Doc 234        Filed 07/02/20       Page 7 of 83




        8.       authorization for the Debtors to provide adequate protection of the interests of the

Prepetition ABL Agents (as defined below) and the Prepetition ABL Secured Parties (as defined

below) in the Prepetition ABL Priority Collateral (as defined below) through (x) the assumption

and re-issuance (or deemed re-issuance) of Prepetition ABL Obligations consisting of Letters of

Credit, Banking Services Obligations and Swap Obligations (each as defined in the Prepetition

ABL Credit Agreement) under the DIP ABL Facility, (y) the deemed application of all Cash

Collateral consisting of proceeds of (a) Prepetition ABL Priority Collateral in or coming into the

possession or control of the Debtors (but not including, for the avoidance of doubt, DIP Term

Loans funded into the Funding Account), (b) the Debtors’ assets that are subject to the

Prepetition ABL Adequate Protection Liens (as defined below), and (c) any and all of the

Debtors’ assets (other than proceeds of the DIP Term Loan Facility that are not used by the

Debtors in accordance with the Specified Budget (as defined below) to repay the Prepetition

ABL Obligations and the DIP Term Loans funded into the Funding Account) (and for the

avoidance of doubt excluding the proceeds of Prepetition Term Priority Collateral (as defined

below) to the extent set forth in the DIP Intercreditor Agreement) that are subject to liens granted

to the DIP ABL Agent under the Interim Order or this Final Order, in each case, in reduction of

the Prepetition ABL Obligations (other than the Prepetition ABL Obligations consisting of loans

extended to Libbey Europe B.V. under the Prepetition ABL Facility (the “Prepetition Dutch

Loans”), which, as of the Petition Date, are in an approximate outstanding principal amount of

$17,200,0003), with deemed concurrent dollar-for-dollar funding of DIP ABL Loans and (z) the

deemed repayment and refinancing of all other outstanding Prepetition ABL Obligations (other

than Prepetition Dutch Loans) then outstanding with a concurrent deemed funding of DIP ABL

Loans in such amount;
3
      The Prepetition Dutch Loans were extended in Euros and are in the principal amount of €15,500,000
                                                       7
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS        Doc 234       Filed 07/02/20    Page 8 of 83




        9.       authorization for the Debtors to use, among other things, solely in accordance

with the Specified Budget (subject to permitted variances and other exclusions set forth in the

DIP Documents, the Interim Order and this Final Order) and the limitations provided in the

Interim Order, this Final Order and in the DIP Documents, and subject to the prior application

(or deemed application) to the Prepetition ABL Obligations in accordance with the Interim

Order, this Final Order and the DIP Documents, any Cash Collateral in which any of the

Prepetition Secured Parties (as defined below) may have an interest, and the granting of adequate

protection solely to the extent of any postpetition diminution in the value of their respective

interests in the Prepetition Collateral, to the fullest extent set forth in the Bankruptcy Code or

other applicable law (“Diminution in Value”);

        10.      the modification of the automatic stay imposed by section 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of this Final

Order, the Interim Order and the other DIP Documents to the extent hereinafter set forth;

        11.      a waiver of the Debtors’ ability to surcharge pursuant to section 506(c) of the

Bankruptcy Code against any DIP Collateral and the Prepetition Collateral, and any right of the

Debtors under the “equities of the case” exception in section 552(b) of the Bankruptcy Code;

        12.      the United States Bankruptcy Court for the District of Delaware’s (the “Court”)

waiver of any applicable stay (including under Bankruptcy Rule 6004) and providing for

immediate effectiveness of this Final Order; and

        13.      granting the Debtors such other and further relief as is just and proper.

        The interim hearing on the Motion having been held by the Court on June 2, 2020 (the

“Interim Hearing”); and upon the record made by the Debtors at the Interim Hearing, including

the Motion [Docket No. 16], the Declaration of Brian Whittman in Support of First Day Relief


                                                   8
US-DOCS\116793113.8RLF1 23655575v.1
                Case 20-11439-LSS       Doc 234      Filed 07/02/20    Page 9 of 83




[Docket No. 17] (the “First Day Declaration”) and the Declaration of Brian Whittman in

Support of the DIP Motion [Docket No. 38] and the Declaration of Jason Cohen in Support of

the DIP Motion [Docket No. 39] (collectively, the “DIP Loan Declarations”); and upon the

record made by the Debtors at the hearing held before this Court on July 2, 2020 to consider

entry of this Final Order (the “Final Hearing”); and the Court having entered, after the Interim

Hearing, that certain Interim Order (I) Authorizing the Debtors to Obtain Senior Secured

Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative

Expense Claims, and (B) Adequate Protection to Certain Prepetition Lenders; (III) Authorizing

the Use of Cash Collateral; (IV) Modifying the Automatic Stay, and (V) Granting Related Relief

[Docket No. 72] (the “Interim Order”); any exhibits filed in connection with the foregoing, and

the filings and pleadings filed in these Chapter 11 Cases, the Court having found that the relief

requested in the Motion is fair and reasonable and is in the best interests of the Debtors, the

Debtors’ bankruptcy estates (as defined under section 541 of the Bankruptcy Code, the

“Estates”), their stakeholders and other parties in interest, and represents a sound exercise of the

Debtors’ business judgment and is essential for the continued operation and maintenance of the

Debtors’ businesses; it appearing to the Court that granting the relief requested in the Motion is

fair and reasonable and in the best interests of the Debtors, their creditors, their estates and all

parties in interest, and is essential for the continued operation of the Debtors’ business and the

preservation of the value of the Debtors’ assets; and appropriate and adequate notice of the

Motion, the relief requested therein, the Interim Hearing and the Final Hearing (the “Notice”)

having been given under the circumstances; and the Notice having been served by the Debtors in

accordance with Bankruptcy Rules 4001 and 9014 and the Local Rules on: (a) the Office of the

United States Trustee for the District of Delaware (the “U.S. Trustee”); (b) the United States


                                                 9
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS             Doc 234         Filed 07/02/20       Page 10 of 83




Attorney for the District of Delaware; (c) the Internal Revenue Service; (d); the United States

Securities and Exchange Commission; (e) the creditors listed on the Debtors’ consolidated list of

thirty creditors holding the largest unsecured claims; (f) respective counsel to the DIP Agents

and the Prepetition Agents (as defined below); (g) counsel to the Lender Group (as defined in the

DIP Term Loan Agreement); (h) all parties which, to the best of the Debtors’ knowledge,

information, and belief, have asserted or may assert a lien in the Debtors’ assets; and (i) any

party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice

Parties”); and no other notice need be provided; and all objections, if any, to the relief requested

in the Motion having been withdrawn, resolved, or overruled by the Court; and after due

deliberation sufficient cause appearing therefor;

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:4

        A.                Petition Date. On June 1, 2020 (the “Petition Date”), each Debtor filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to

operate and maintain their businesses and manage their properties as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No chapter 11 trustee or

examiner has been appointed in any of the Chapter 11 Cases.

        B.                Jurisdiction and Venue. The Court has jurisdiction over these proceedings

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. This is a

core proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Local Rule 9013-1(f), the Debtors


4
      The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
      pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
      the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such.
      To the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
                                                        10
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 11 of 83




consent to the entry of a final judgment or order with respect to the Motion if it is determined

that the Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution. Venue is proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief sought herein are

sections 105, 361, 362, 363, 364, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6003, 6004, and 9014 and Local Rules 4001-2 and 9013-1.

        C.                 Committee Formation.      On June 11, 2020, the official committee of

unsecured creditors (the “Committee”) was appointed.

        D.                 Notice. The Notice was given in the manner described in the Motion.

Under the circumstances, the Notice given by the Debtors of the Motion, the Interim Order, the

Final Hearing, and the relief granted under this Final Order constitutes due and sufficient notice

thereof.

        E.                 Parties’ Acknowledgments, Agreements, and Stipulations. In requesting

the DIP Facilities and use of Cash Collateral, and in exchange for and as a material inducement

to the DIP Secured Parties and the Prepetition Secured Parties for agreeing to provide, or consent

to, the DIP Facilities, access to Cash Collateral, and subordination of the Prepetition Liens (as

defined below), as provided herein and in the Interim Order, and as a condition to providing

financing under the DIP Facilities and consenting to the use of Cash Collateral as set forth herein

and in the Interim Order, subject to the rights of the parties-in-interest (other than the Debtors)

set forth in paragraph 15 of this Final Order, the Debtors permanently and irrevocably admit,

stipulate, acknowledge, and agree, as follows:

                     (i)              Prepetition ABL Facility. Libbey Glass Inc. (“Prepetition US

   Borrower”) and Libbey Europe B.V. (“Prepetition Dutch Borrower”, and together with


                                                   11
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234       Filed 07/02/20    Page 12 of 83




   Prepetition US Borrower, collectively, “Prepetition Borrowers”), certain other parties

   designated as “Loan Guarantors” thereto (such parties, collectively, the “Prepetition ABL

   Obligors”), the lenders from time to time party thereto (collectively, the “Prepetition ABL

   Lenders”), JPM, as administrative agent with respect to the US loans thereunder, J.P. Morgan

   Europe Limited, as administrative agent with respect to the Netherlands loans thereunder

   (“JPMEL”, and together with JPM and in such capacities, the “Prepetition ABL Agents” and,

   together with the Prepetition ABL Lenders, the Issuing Bank (as defined in the Prepetition

   ABL Credit Agreement) and any affiliate of any Prepetition ABL Lender providing Banking

   Services or Swap Agreements (each as defined in the Prepetition ABL Credit Agreement), the

   “Prepetition ABL Secured Parties” ), and the other titled agents party thereto, are parties to

   that certain Amended and Restated Credit Agreement, dated as of February 8, 2010 (as

   amended, restated, amended and restated, supplemented, or otherwise modified from time to

   time, the “Prepetition ABL Credit Agreement” and, together with all other agreements,

   documents, and instruments executed and/or delivered with, to or in favor of the Prepetition

   ABL Agents and the Prepetition ABL Secured Parties, including, without limitation, all

   security agreements, deposit account control agreements, control agreements, notes,

   guarantees, mortgages, Uniform Commercial Code financing statements, documents, and

   instruments, including any fee letters, executed and/or delivered in connection therewith or

   related thereto, the “Prepetition ABL Loan Documents”).           The Prepetition ABL Credit

   Agreement provided the Prepetition ABL Borrowers with an asset-based credit facility (the

   “Prepetition ABL Facility”) with $100,000,000 of maximum aggregate availability

   thereunder, which was subject to borrowing bases (as reduced by reserves), as set forth in the

   Prepetition ABL Credit Agreement. As of the Petition Date, the Debtors were justly and


                                               12
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234       Filed 07/02/20   Page 13 of 83




   lawfully indebted and liable, without defense, challenge, objection, claim, counterclaim, or

   offset of any kind, in the aggregate principal amount of outstanding loans of not less than

   $66,954,400.00 and the face amount of letters of credit issued thereunder of $9,419,321.29

   plus Swap Obligations (as defined in Prepetition ABL Credit Agreement) in an aggregate

   amount of not less than $22,404,935 plus accrued and unpaid interest and fees, amounts

   owing and liabilities on account of Banking Services Obligations (as such term is defined in

   the Prepetition ABL Credit Agreement), expenses (including any attorneys’, accountants’,

   appraisers’, and financial advisors’ fees and expenses, in each case that are chargeable or

   reimbursable under the Prepetition ABL Credit Agreement), charges, indemnities and other

   obligations incurred in connection therewith (in each case to the extent constituting “Secured

   Obligations” under and as defined in the Prepetition ABL Credit Agreement, collectively, the

   “Prepetition ABL Obligations”, and together with DIP ABL Obligations, the “ABL

   Obligations”), which obligations are guaranteed on a joint and several basis by all of the Loan

   Guarantors (as defined in the Prepetition ABL Credit Agreement) provided that the

   Netherlands Loan Guarantors (as defined in the Prepetition ABL Credit Agreement guarantied

   only the Netherlands Secured Obligations (as defined in the Prepetition ABL Credit

   Agreement) under the Prepetition ABL Credit Agreement. The Prepetition ABL Facility is

   secured by (a) first priority security interests in and liens on the ABL Priority Collateral (as

   defined in the Prepetition Intercreditor Agreement (as defined below)) and the assets of the

   Netherlands Loan Parties (as defined in the Prepetition ABL Credit Agreement) constituting

   Collateral (as defined in the Prepetition ABL Credit Agreement (collectively, the “Prepetition

   ABL Priority Collateral”); and (b) second priority security interests in and liens on the Term

   Priority Collateral (as defined in the Prepetition Intercreditor Agreement) (the “Prepetition


                                                13
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20    Page 14 of 83




   Term Priority Collateral” and, together with the Prepetition ABL Priority Collateral, the

   “Prepetition Collateral”, and such liens and security interests in clauses (a) and (b), the

   “Prepetition ABL Liens”). For purposes of this Final Order, “Payment in Full” or “Paid in

   Full” means, as to any of the obligations, (a) the indefeasible repayment in full in cash of all

   of the applicable obligations (including principal, interest, fees, expenses, indemnities, other

   than contingent indemnification obligations for which no claim has been asserted) under the

   applicable credit facility, (b) the cash collateralization of (or termination of and payment of all

   outstanding amounts under) all treasury and cash management obligations, hedging

   obligations, swap obligations, and bank product obligations, in each case, in accordance with

   the terms of the applicable credit facility, (c) the cancelation, replacement, backing, or cash

   collateralization of letters of credit, in each case, in accordance with the terms of the

   applicable credit facility; (d) the termination or expiration of the commitments to lend under

   the applicable credit facility, (e) the cash collateralization in respect of any asserted or

   threatened claims, demands, actions, suits, proceedings, investigations, liabilities, fines, costs,

   penalties, or damages for which any such agent, lender or secured party may be entitled as

   indemnification by any Debtor or other DIP Obligor pursuant to the indemnification

   provisions in the applicable credit facility, (f) with respect to the Prepetition Term Facility

   Obligations (as defined below), the Partial Term Roll-Up Loans, the Partial ABL Roll-Up,

   and the Prepetition ABL Obligations (i) the expiration of the applicable Challenge Period (as

   defined below) without the timely and proper commencement of a Challenge Proceeding (as

   defined below), or (ii) if an applicable Challenge Proceeding is timely and properly asserted

   prior to the expiration of the Challenge Period, (x) the final, non-appealable disposition of

   such adversary proceeding or contested matter in favor of the applicable secured parties by


                                                 14
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 15 of 83




   order of a court of competent jurisdiction or (y) the satisfaction of subclauses (a) through (e)

   and subclause (g) of this definition with respect to such Prepetition Term Facility Obligations,

   Partial Term Roll-Up Loans, Partial ABL Roll-Up or Prepetition ABL Obligations, as

   applicable, as such amounts may be modified by a final, non-appealable order entered by a

   court of competent jurisdiction in the applicable adversary proceeding or contested matter in

   favor of the plaintiff or movant, and (g) the receipt by the applicable Agent of (i) a

   countersigned payoff letter in form and substance satisfactory to such Agent and (ii) releases

   from the Debtors and other Obligors (as defined herein) (including any party acting on behalf

   of any of the Debtors or their estates, if applicable) in form and substance satisfactory to each

   Agent and, with respect to the Term Obligations, the applicable required lenders.

                     (ii)             Prepetition Term Facility.   Libbey Glass Inc., as borrower,

   Libbey Glass Inc., certain other parties designated as “Guarantors” thereto (such parties,

   collectively, the “Prepetition Term Facility Obligors” and, together with the Prepetition ABL

   Obligors, the “Prepetition Obligors” and, together with the DIP Obligors, the “Obligors”), the

   lenders from time to time party thereto (collectively, the “Prepetition Term Lenders” and,

   together with the Prepetition ABL Lenders, the “Prepetition Lenders”), and Cortland, as

   administrative agent and collateral agent (as successor to Citibank, N.A., in its capacities as

   administrative agent and collateral agent) (Cortland, in such capacities, the “Prepetition Term

   Facility Agent” and, together with the Prepetition ABL Agents, the “Prepetition Agents,” and

   together with the DIP Agents, the “Agents”, and the Prepetition Term Facility Agent together

   with the Prepetition Term Lenders, the “Prepetition Term Facility Secured Parties” and,

   together with the Prepetition ABL Secured Parties, the “Prepetition Secured Parties”), are

   parties to that certain Senior Secured Credit Agreement, dated as of April 9, 2014 (as


                                                   15
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234       Filed 07/02/20   Page 16 of 83




   amended, restated, amended and restated, supplemented, or otherwise modified from time to

   time, the “Prepetition Term Facility Credit Agreement” and, together with all other

   agreements, documents, and instruments executed and/or delivered with, to or in favor of the

   Prepetition Term Facility Secured Parties, including, without limitation, all security

   agreements, notes, guarantees, mortgages, Uniform Commercial Code financing statements,

   documents, and instruments, including any fee letters, executed and/or delivered in connection

   therewith or related thereto, the “Prepetition Term Facility Documents” and, together with

   the Prepetition ABL Loan Documents, the “Prepetition Documents”).            Pursuant to the

   Prepetition Term Facility Credit Agreement, the Prepetition Term Lenders provided the

   Prepetition Term Facility Obligors with a term loan facility (the “Prepetition Term Facility”)

   with loans having the aggregate principal amount of $440,000,000 (the “Prepetition Term

   Loans”). As of the Petition Date, the Debtors were justly and lawfully indebted and liable,

   without defense, challenge, objection, claim, counterclaim, or offset of any kind, in the

   aggregate principal amount of not less than $377,931,063.24 in respect of loans and other

   extensions of credit made, plus accrued and unpaid interest and fees, expenses (including any

   attorneys’, accountants’, appraisers’, and financial advisors’ fees and expenses, in each case

   that are chargeable or reimbursable under the Prepetition Term Facility Credit Agreement),

   charges, indemnities and other obligations incurred in connection therewith (in each case to

   the extent constituting “Obligations” under and as defined in the Prepetition Term Facility

   Credit Agreement, collectively, the “Prepetition Term Facility Obligations” and, together

   with the DIP Term Loan Obligations, the “Term Obligations”, and Prepetition Term Facility

   Obligations together with the Prepetition ABL Obligations, the “Prepetition Obligations”),

   which obligations are guaranteed on a joint and several basis by all of the Guarantors (as


                                               16
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234       Filed 07/02/20   Page 17 of 83




   defined in the Prepetition Term Facility Credit Agreement). The Prepetition Term Facility is

   secured by (a) first priority security interests in and liens on the Prepetition Term Priority

   Collateral; and (b) second priority security interests in and liens on the Prepetition ABL

   Priority Collateral of the Debtors (but are not secured by security interests in and liens on the

   assets of the Netherlands Loan Parties (as defined in the Prepetition ABL Credit Agreement))

   (such liens and security interests in clauses (a) and (b), the “Prepetition Term Facility Liens”

   and, together with the Prepetition ABL Liens, the “Prepetition Liens”).

                     (iii)            Prepetition Intercreditor Agreement. JPM, in its capacity as

   Prepetition ABL Agent, Cortland, in its capacity as Prepetition Term Facility Agent, and the

   Debtors are parties to that certain Intercreditor Agreement, dated as of April 9, 2014 (as

   amended, restated, amended and restated, supplemented, or otherwise modified from time to

   time prior to the Petition Date, the “Prepetition Intercreditor Agreement”), which Prepetition

   Intercreditor Agreement will be amended and restated by the DIP Intercreditor Agreement.

                     (iv)             Prepetition Collateral. To secure the Prepetition Obligations,

   the Debtors (and, with respect to the Prepetition ABL Facility, the Netherlands Loan Parties

   (as defined in the Prepetition ABL Credit Agreement)) entered into certain guaranty and

   collateral agreements and certain other security documents governing the Prepetition Secured

   Parties’ respective security interests in the Prepetition Collateral (such agreements, as

   amended, restated, amended and restated, supplemented, or otherwise modified from time to

   time, and together with any ancillary collateral documents, including, without limitation, any

   related mortgages and deeds of trust, the “Prepetition Collateral Documents”). Pursuant to

   the Prepetition Collateral Documents, and on the terms set forth therein and subject to the

   Prepetition Intercreditor Agreement, the Debtors granted to the Prepetition Secured Parties the


                                                    17
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 18 of 83




   Prepetition Liens on the Prepetition Collateral (provided that the Prepetition Liens on the

   Prepetition Collateral of the Netherlands Loan Parties (as defined in the Prepetition ABL

   Credit Agreement) were only granted to secure the Prepetition ABL Obligations).

                     (v)              Prepetition Obligations. The Prepetition Obligations owing to

   the Prepetition Secured Parties constitute legal, valid, and binding obligations of the Debtors

   and their applicable affiliates, enforceable against them in accordance with their respective

   terms, and no portion of the Prepetition Obligations owing to the Prepetition Secured Parties

   is subject to avoidance, recharacterization, attack, effect, reduction, set-off, offset,

   counterclaim, cross-claim, recoupment, rejection, defenses, disallowance, impairment,

   recovery, subordination (whether equitable, contractual, or otherwise), or any other claim or

   challenge pursuant to the Bankruptcy Code or applicable non-bankruptcy law or regulation by

   any person or entity, including in any Successor Cases (as defined below).

                     (vi)             Prepetition Liens.    The Prepetition Liens granted to the

   Prepetition Secured Parties: (a) constitute legal, valid, binding, enforceable, and perfected

   security interests in and liens on the Prepetition Collateral, (b) were granted to, or for the

   benefit of, the Prepetition Secured Parties for fair consideration and reasonably equivalent

   value, and (c) are not subject to defense, counterclaim, recharacterization, subordination

   (whether equitable, contractual, or otherwise), avoidance, recovery, attack, effect,

   recoupment, rejection, reduction, set-off, disallowance, impairment, counterclaim, cross-

   claim, defense or claim pursuant to the Bankruptcy Code or applicable non-bankruptcy law or

   regulation by any person or entity.

                     (vii)            No Challenges/Claims.     No offsets, challenges, objections,

   defenses, claims or counterclaims of any kind or nature to any of the Prepetition Liens or


                                                   18
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234       Filed 07/02/20   Page 19 of 83




   Prepetition Obligations exist, and no portion of the Prepetition Liens or Prepetition

   Obligations is subject to any challenge or defense including, without limitation, avoidance,

   disallowance, disgorgement, recharacterization, or subordination (equitable, contractual, or

   otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law. The Debtors

   and their Estates have no valid Claims (as such term is defined in section 101(5) of the

   Bankruptcy Code), objections, challenges, causes of action, and/or choses in action against

   any of the Prepetition Secured Parties or any of their respective affiliates, agents, attorneys,

   advisors, professionals, officers, directors or employees with respect to the Prepetition

   Documents, the Prepetition Obligations, the Prepetition Liens, or otherwise, whether arising at

   law or at equity, including, without limitation, any challenge, recharacterization,

   subordination, avoidance, recovery, disallowance, reduction, or other claims arising under or

   pursuant to sections 105, 502, 510, 541, 542 through 553 (inclusive), or 558 of the

   Bankruptcy Code or applicable state law equivalents. The Prepetition Obligations constitute

   allowed, secured claims within the meaning of sections 502 and 506 of the Bankruptcy Code

   (but subject to section 506(a) of the Bankruptcy Code).

                     (viii)           Indemnity. Each of the DIP Secured Parties and the Prepetition

   Secured Parties has acted in good faith, and without negligence or violation of public policy

   or law, in respect of all actions taken by it in connection with or related in any way to

   negotiating, implementing, documenting, or obtaining the requisite approvals of the DIP

   Facilities and the use of Cash Collateral, including in respect of the granting of the DIP Liens

   and the Prepetition Adequate Protection Liens (as defined below), any challenges or

   objections to the DIP Facilities or the application or use of Cash Collateral, and all

   postpetition documents related to any and all transactions contemplated by the foregoing.


                                                    19
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234       Filed 07/02/20   Page 20 of 83




   Accordingly, each of the Prepetition Secured Parties and DIP Secured Parties shall be and

   hereby is indemnified and held harmless by the Debtors in respect of any claim or liability

   incurred in respect thereof or in any way related thereto, provided that no such parties will be

   indemnified for any cost, expense, or liability to the extent determined in a final, non-

   appealable judgment of a court of competent jurisdiction to have resulted primarily from such

   parties’ gross negligence or willful misconduct.

                     (ix)             Release. Subject to paragraph 15 of this Final Order, each of

   the Debtors and their Estates, on their own behalf and on behalf of each of their past, present

   and future predecessors, successors, heirs, subsidiaries, and assigns have provided to each of

   the Released Parties (as defined below) the releases provided in paragraph 31 of the Interim

   Order and have agreed to provide releases to each of the Released Parties (as defined below)

   as provided in paragraph 31 of this Final Order.

                     (x)              Cash Collateral. The Debtors admit, stipulate, acknowledge,

   and agree that all of the cash of the Debtors, wherever located, and all cash equivalents of the

   Debtors, including any cash in deposit accounts of the Debtors, whether as Prepetition ABL

   Priority Collateral or Prepetition Term Priority Collateral, as income, proceeds, products, rents

   or profits of other Prepetition ABL Priority Collateral or Prepetition Term Priority Collateral,

   constitutes “cash collateral” of the Prepetition Secured Parties within the meaning of section

   363(a) of the Bankruptcy Code (the “Cash Collateral”).

        F.                  Findings Regarding the Postpetition Financing and Use of Cash Collateral.

                     (i)              Request for Postpetition Financing. The Debtors have requested

   from each of the DIP Secured Parties, and the DIP Secured Parties are willing, subject to the

   terms of the Interim Order, this Final Order, the other DIP Documents, and satisfaction of the


                                                    20
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 21 of 83




   conditions set forth in the DIP Agreements, to continue to extend the DIP Loans on the terms

   and conditions set forth in the Interim Order, this Final Order and the other DIP Documents.

                     (ii)             Need for Postpetition Financing and Use of Cash Collateral.

   The Debtors do not have sufficient liquidity, including Cash Collateral, to operate and

   maintain their businesses in the ordinary course of business without the financing requested in

   the Motion.      The Debtors’ ability to maintain business relationships with their vendors,

   suppliers, and customers, to pay their employees, pay certain fees and expenses as set forth

   herein, and to otherwise fund their operations and other efforts and activities is essential to the

   Debtors’ continued viability as the Debtors seek to maximize the value of the assets of the

   Estates for the benefit of all creditors of the Debtors. The ability of the Debtors to maintain

   sufficient working capital and liquidity through the proposed postpetition financing

   arrangements with the DIP Secured Parties and the use and application of Cash Collateral as

   set forth in the Interim Order, this Final Order, the DIP Agreements, and the other DIP

   Documents, as applicable, is vital to the preservation and maintenance of the going concern

   value of each Debtor. Accordingly, the Debtors have a need to maintain the postpetition

   financing and to use Cash Collateral as set forth in the Interim Order and this Final Order to,

   among other things, permit the orderly continuation of the operation and maintenance of their

   businesses, roll-up a portion of the Prepetition Term Facility Obligations pursuant to the

   Partial Term Roll-Up and roll-up a portion of the Prepetition ABL Obligations pursuant to the

   Partial ABL Roll-Up, minimize the disruption of their business operations and other efforts

   and activities, and preserve and maximize the value of the assets of the Debtors’ Estates to

   maximize the recovery to all creditors of the Estates.




                                                   21
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS          Doc 234       Filed 07/02/20   Page 22 of 83




                     (iii)            No Credit Available on More Favorable Terms. The Debtors

   are unable to procure financing in the form of unsecured credit allowable as an administrative

   expense under sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange

   for the grant of a superpriority administrative expense, or liens on property of the Estates not

   subject to a lien pursuant to sections 364(c)(1), 364(c)(2), or 364(c)(3) of the Bankruptcy

   Code. The Debtors assert in the Motion, the First Day Declaration, and in the DIP Loan

   Declarations, and demonstrated at the Interim Hearing and the Final Hearing, that it would be

   futile under the circumstances for the Debtors to seek, and they would not obtain, the

   necessary postpetition financing, let alone on terms more favorable, taken as a whole, than the

   financing offered by each of the DIP Secured Parties pursuant to the DIP Documents, which

   includes the Partial Term Roll-Up and Partial ABL Roll-Up. In light of the foregoing, and

   considering the futility of all other alternatives, the Debtors have reasonably and properly

   concluded, in the exercise of their sound business judgment, that the DIP Facilities represent

   the best financing available to the Debtors at this time, and are in the best interests of the

   Debtors, their Estates, and all of their stakeholders.

                     (iv)             Budget. The Debtors have prepared and delivered to the DIP

   Agents an initial budget (the “Initial Budget”), a copy of which is attached hereto as Exhibit

   C. For purposes hereof: (a) “Budget” means a rolling 13-week cash flow forecast delivered

   on or prior to the Petition Date and every fourth week thereafter (the last day of each week

   being referred to herein as a “Reporting Date”) within three (3) Business Days after the end

   of each such fourth week, setting forth all forecasted receipts and disbursements of the

   Debtors and their subsidiaries on a weekly basis for such 13-week period beginning as of the

   week of the Petition Date, which shall include, among other things, available cash, revenue,


                                                   22
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234       Filed 07/02/20   Page 23 of 83




   cash flow, trade payables and ordinary course expenses, total expenses and capital

   expenditures, fees and expenses relating to the DIP Facilities, vendor disbursements, liquidity,

   net operating cash flow and net cash flow, fees and expenses related to the Chapter 11 Cases

   (including, for the avoidance of doubt, professional fees), working capital and other general

   corporate financial needs; provided, that each such proposed Budget shall only be deemed to

   constitute a Specified Budget if consented to in writing by the DIP ABL Agent and by the

   Required DIP Lender Group (as defined in the DIP Term Loan Agreement) (the “Budget

   Consent Parties”) (the Initial Budget and any other Budget approved after the Initial Budget

   pursuant to the procedures set forth herein, the “Specified Budget”) and until such consent is

   given, the previously approved Budget shall be the Specified Budget; and (b) “Permitted

   Variances” has the meaning set forth in the applicable DIP Agreements.                 Additional

   variances, if any, from the Specified Budget shall be subject to the written consent of the

   Budget Consent Parties.

                     (v)              Certain Conditions to DIP Facilities. The DIP Secured Parties'

   willingness to make and continue to make the DIP Loans and other financial accommodations

   under the DIP Facilities was and is conditioned upon, among other things: (a) the Debtors’

   obtaining Court approval to enter into the DIP Documents and to incur all of the obligations

   thereunder, and to confer upon the DIP Secured Parties all applicable rights, powers, and

   remedies thereunder and under the Interim Order and this Final Order; (b) the Debtors’

   compliance with the Milestones (as defined in the DIP Term Loan Agreement and the DIP

   ABL Credit Agreement); (c) the provision of adequate protection of the Prepetition Secured

   Parties’ interests in the Prepetition Collateral pursuant to sections 361, 363, and 364 of the

   Bankruptcy Code under the Interim Order and this Final Order, subject to the DIP


                                                    23
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234       Filed 07/02/20   Page 24 of 83




   Intercreditor Agreement; (d) the DIP Secured Parties being granted, under the Interim Order

   and this Final Order, as security for the prompt payment of the DIP Obligations, subject to the

   Carve Out and the priorities described in this Final Order and the DIP Intercreditor

   Agreement, superpriority perfected security interests in and liens upon substantially all

   property and assets of the Debtors, including, but not limited to, a valid and perfected security

   interest in and lien upon all of the following now existing or hereafter arising or acquired

   property and assets: (i) all property and assets comprising Prepetition Collateral, and (ii) all

   property and assets of the Debtors (whether existing as of the Petition Date or after-acquired,

   tangible or intangible, and comprising real or personal property) that, as of the Petition Date

   or permitted by Section 546(b) of the Bankruptcy Code, were not otherwise subject to valid,

   perfected, enforceable, and unavoidable security interests, including any property or assets

   consisting of “Excluded Assets” or “Excluded Collateral” (or a term of like meaning) under

   any of the Prepetition Documents (collectively hereinafter referred to as the “DIP Collateral”

   which, for avoidance of doubt, (x) shall exclude the Avoidance Actions (as defined below) but

   shall include the proceeds (the “Avoidance Proceeds”) of any claim or cause of action arising

   under or pursuant to chapter 5 of the Bankruptcy Code or under any other similar provisions

   of applicable state, federal, or foreign law (including any other avoidance actions under the

   Bankruptcy Code) (collectively, the “Avoidance Actions”) and (y) shall exclude the Debtors'

   leasehold interest in that certain lease between STAG Industrial Holdings, LLC and World

   Tableware, Inc. with respect to the Debtors’ facility at 1850 Blackhawk Drive, West Chicago,

   IL 60185 but shall include the proceeds of such leasehold interest (including, without

   limitation, any amounts that are payable to Debtors thereunder))); (e) the DIP ABL Secured

   Parties being granted, as security for the prompt payment of the DIP ABL Facility and all


                                                24
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 25 of 83




   other obligations of the Debtors under the DIP ABL Documents, subject to the Carve Out

   (which, with respect to the assets of the Foreign Subsidiary Guarantors (as defined below), the

   Foreign Subsidiary Guarantors have agreed to) and the priorities described in the Interim

   Order, this Final Order and the DIP Intercreditor Agreement, a first priority, senior secured

   priority interest in all or substantially all of the assets of the Foreign Subsidiary Guarantors (as

   defined in the DIP Term Loan Agreement) in accordance with applicable foreign law pursuant

   to the DIP Documents (the “Additional ABL Priority Collateral,” and, together with the

   Prepetition ABL Priority Collateral, the “DIP ABL Priority Collateral”) and a third priority

   interest in the Prepetition Term Priority Collateral (junior to the interests securing the DIP

   Term Loan Facility and Prepetition Term Loan Facility); and (f) the DIP Term Facility

   Secured Parties being granted under the Interim Order and this Final Order, as security for the

   prompt payment of the DIP Term Facility and all other obligations of the Debtors under the

   DIP Term Loan Facility Documents, subject to the Carve Out (which, with respect to the

   assets of the Foreign Subsidiary Guarantors, the Foreign Subsidiary Guarantors have agreed

   to) and the priorities described in the Interim Order, this Final Order and the DIP Intercreditor

   Agreement, a first priority, senior secured priority interest in the Prepetition Term Priority

   Collateral and a third priority interest in the DIP ABL Priority Collateral (junior to the

   interests securing the DIP ABL Facility and Prepetition ABL Facility).

                     (vi)             Business Judgment and Good Faith Pursuant to Section 364(e).

   Any credit extended, loans made, and other financial accommodations extended to the

   Debtors by the DIP Secured Parties, including, without limitation, pursuant to the Interim

   Order and this Final Order, have been extended, issued, or made, as the case may be, in “good

   faith” within the meaning of section 364(e) of the Bankruptcy Code and in express reliance


                                                   25
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS          Doc 234       Filed 07/02/20   Page 26 of 83




   upon the protections offered by section 364(e) of the Bankruptcy Code, and the DIP Facilities,

   the DIP Liens, and the DIP Superpriority Claims (as defined below) shall be entitled to the

   full protection of section 364(e) of the Bankruptcy Code.

                     (vii)            Sections 506(c) and 552(b). The Debtors have agreed as a

   condition to obtaining financing under the DIP Facilities and the use of Cash Collateral that as

   a material inducement to the DIP Secured Parties to agree to provide the DIP Facilities and

   the Prepetition Secured Parties’ consent to the use of Cash Collateral as set forth in the

   Interim Order and this Final Order, and in exchange for (a) the DIP Secured Parties’

   willingness to provide the DIP Facilities to the extent set forth in the Interim Order and this

   Final Order, (b) the DIP Secured Parties’ and the Prepetition Secured Parties’ agreement to

   subordinate their liens and claims to the Carve Out, and (c) the application and use of Cash

   Collateral as set forth in the Interim Order and this Final Order, the terms of the DIP

   Agreements, and the terms of the Interim Order and this Final Order, each of the DIP Secured

   Parties and the Prepetition Secured Parties are entitled to receive (1) a waiver of any equities

   of the case exceptions or claims under section 552(b) of the Bankruptcy Code and a waiver of

   unjust enrichment and similar equitable relief as set forth below, and (2) a waiver of the

   provisions of section 506(c) of the Bankruptcy Code.

                     (viii)           Good Cause. Good cause has been shown for the entry of the

   Interim Order and this Final Order. The relief requested in the Motion is necessary, essential,

   and appropriate and is in the best interest of and will benefit the Debtors, their creditors, and

   their Estates, as its implementation will, among other things, provide the Debtors with the

   necessary liquidity to (a) minimize disruption to the Debtors’ businesses, on-going operations

   and other applicable activities and efforts and (b) preserve and maximize the value of the


                                                   26
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 27 of 83




   Debtors’ Estates for the benefit of all the Debtors’ creditors. The extensions of credit under

   the DIP Facilities, the Interim Order and this Final Order are fair and reasonable, reflect each

   Debtor’s exercise of its business judgment, and are supported by reasonably equivalent value

   and fair consideration. The DIP Facilities, the Interim Order and this Final Order are the

   product of reasonable, arm’s-length, good faith negotiations between the Debtors, the DIP

   Secured Parties, and the Prepetition Secured Parties.

                     (ix)             Partial Roll-Up of Prepetition ABL Obligations. The partial

   roll-up of the Prepetition ABL Obligations (the “Partial ABL Roll-Up”) (but subject to the

   Carve Out and provisions of paragraph 15) is necessary as the Prepetition ABL Secured

   Parties have not otherwise consented to the use of their Cash Collateral, the subordination of

   their liens to the Carve Out, the DIP ABL Liens, the DIP Term Loan Liens (in respect of the

   “Term Priority Collateral” (as defined in the DIP Intercreditor Agreement, the “DIP Term

   Loan Priority Collateral”) and the Prepetition Term Facility Adequate Protection Liens (as

   defined below) (in respect of the Prepetition Term Priority Collateral), in each case as

   provided in the Interim Order and this Final Order, or the extension of credit to fund the

   Debtors’ critical working capital needs in the form of the DIP ABL Facility. Pursuant to the

   Partial ABL Roll-Up, subject to the provisions of paragraphs 10 and 15, the Prepetition ABL

   Secured Parties were pursuant to the Interim Order and hereby are authorized to: (a) upon

   entry of the Interim Order, deem the outstanding or otherwise extant Letters of Credit,

   Banking Services Obligations and Swap Obligations (each as defined in the Prepetition ABL

   Credit Agreement) to be issued or otherwise incurred under the DIP ABL Facility, (b) deem

   all Cash Collateral coming into the possession or control of the Debtors as a repayment of the

   Prepetition ABL Obligations (other than the Prepetition Dutch Loans) and concurrent dollar-


                                                   27
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234      Filed 07/02/20   Page 28 of 83




   for-dollar funding of DIP ABL Loans and (c) upon entry of this Final Order, deem all

   outstanding Prepetition ABL Obligations (other than the Prepetition Dutch Loans) as repaid

   through a deemed funding of DIP ABL Loans in such amount.

                     (x)              Partial Roll-Up of Prepetition Term Facility Obligations. The

   partial roll-up of the Prepetition Term Facility Obligations (the “Partial Term Roll-Up”) (but

   subject to the provisions of paragraph 10 and 15 hereof) is necessary as the Prepetition Term

   Facility Secured Parties have not otherwise consented to the use of their Cash Collateral, the

   subordination of their liens to the Carve Out, the DIP ABL Liens, the DIP Term Loan Liens

   and the Prepetition ABL Adequate Protection Liens, in each case as provided in the Interim

   Order and this Final Order, or the extension of credit to fund the Debtors’ critical working

   capital needs in the form of the DIP Term Loan Facility. Pursuant to the Partial Term Roll-

   Up, subject to the provisions of paragraphs 10 and 15, the Prepetition Term Lenders are

   authorized to convert $1.00 of Prepetition Term Loans held by the DIP New Money Term

   Loan Lenders into Partial Term Roll-Up Loans for each $1.00 of DIP Term Loans funded by

   the DIP New Money Term Lenders, (x) upon entry of the Interim Order, up to an aggregate

   amount of $30,000,000, and (y) upon entry of this Final Order, up to an additional aggregate

   principal amount of $30,000,000 (resulting in Partial Term Roll-Up Loans of $60,000,000 in

   the aggregate).

                     (xi)             Adequate Protection.    Subject to the Challenge Period, the

   Prepetition Secured Parties are entitled, pursuant to sections 361, 362, 363, and 364 of the

   Bankruptcy Code, to receive adequate protection against any Diminution in Value of their

   respective interests in the Prepetition Collateral (including Cash Collateral), as set forth in the

   Interim Order and this Final Order.


                                                   28
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234      Filed 07/02/20   Page 29 of 83




                       (xii)            Final Hearing.     Notice of the Final Hearing and the relief

   requested in the Motion has been provided by the Debtors, whether by facsimile, electronic

   mail, overnight courier or hand delivery, to the Notice Parties. The Debtors have made

   reasonable efforts to afford the best notice possible under the circumstances and no other

   notice is required for the relief to be granted in this Final Order.

          Based upon the foregoing, and upon the record made before the Court at the Interim

Hearing and the Final Hearing and after due consideration and good cause appearing therefor;

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

  I.      Authorization and Conditions to Financing and Application and Use of Cash
          Collateral.

          1.     Motion Granted. The Motion is granted to the extent provided in this Final Order.

Any objections to the entry of this Final Order that have not been withdrawn, waived, resolved,

or settled, and all reservations of rights included therein, are hereby denied and overruled on the

merits.

          2.     Authorization of DIP Financing and Application and Use of Cash Collateral.

                 (a)           The Debtors were pursuant to the Interim Order and hereby are authorized

and empowered to execute and deliver the DIP Documents and to borrow, incur, and guarantee

(as applicable), (i) DIP ABL Loans and letters of credit, pursuant to the terms and conditions of

the DIP ABL Documents, this Final Order, and the Specified Budget (subject to permitted

variances and other exclusions set forth in the DIP Documents, the Interim Order and this Final

Order), up to an aggregate principal amount of $100,000,000 in DIP ABL Commitments and

together with all other Banking Services Obligations, Swap Obligations and Terminated Swap

Obligations (each as defined under the DIP ABL Credit Agreement); and (ii) DIP Terms Loans,

pursuant to the terms and conditions of the DIP Term Loan Facility Documents, the Interim

                                                      29
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234    Filed 07/02/20   Page 30 of 83




Order, this Final Order, and the Specified Budget (subject to permitted variances and other

exclusions set forth in the DIP Documents, the Interim Order and this Final Order), in an

aggregate principal amount of up to $60,000,000.

                 (b)      The Debtors were pursuant to the Interim Order and hereby are authorized

to (i) borrow under the DIP Facilities, apply Cash Collateral to the Prepetition ABL Obligations

(until the outstanding Prepetition ABL Obligations (other than the Prepetition Dutch Loans) have

been deemed repaid and, after all Prepetition ABL Obligations (other than the Prepetition Dutch

Loans) have been repaid (or deemed repaid), use Cash Collateral in accordance with the

Specified Budget (subject to permitted variances and other exclusions set forth in the DIP

Documents and this Final Order), in each case, during the period commencing on the date of the

Interim Order through and including the occurrence of a DIP Termination Event (as defined

below) solely in accordance with, and for the purposes permitted by, the Interim Order, this Final

Order, the other DIP Documents, and the Specified Budget (subject to permitted variances and

other exclusions set forth in the DIP Documents, the Interim Order and this Final Order), (ii) pay

all interest, costs, fees, and other amounts and obligations accrued or accruing under the DIP

Agreements and the other DIP Documents, all pursuant to the terms and conditions of the Interim

Order, this Final Order, the Specified Budget, the DIP Agreements, and the other DIP

Documents, (iii) complete the Partial ABL Roll-Up (subject to the Carve Out and the provisions

of paragraph 15), and (iv) complete the Partial Term Roll-Up (subject to the Carve Out and the

provisions of paragraph 15).

        3.       Financing Documents.

                 a.       Authorization.   The Debtors were pursuant to the Interim Order and

hereby are authorized to enter into, execute, deliver, and perform all obligations under the DIP


                                                 30
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234      Filed 07/02/20   Page 31 of 83




Documents. No obligation, payment, transfer, or grant of security under the Interim Order, this

Final Order or under the DIP Documents shall be stayed, restrained, voidable, avoidable, or

recoverable under the Bankruptcy Code or under any applicable state, federal, or foreign law

(including, without limitation, under chapter 5 of the Bankruptcy Code or under any applicable

state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute

or foreign law), or be subject to any defense, reduction, setoff, counterclaim, recoupment, offset,

recharacterization, subordination (whether equitable, contractual or otherwise), cross-claims, or

any other challenge under the Bankruptcy Code or any applicable law, rule, or regulation by any

person or entity; provided, however, the Partial ABL Roll-Up, the Partial Term Roll-Up and the

grant of Prepetition Adequate Protection Liens and Prepetition Adequate Protection Claims shall

be subject to the provisions of paragraph 15.

                 b.       Approval; Evidence of Borrowing Arrangements. All terms, conditions,

and covenants set forth in the DIP Documents (including, without limitation, each of the DIP

Agreements) shall be binding on the Debtors. All such terms, conditions, and covenants shall be

sufficient and conclusive evidence of (i) the borrowing arrangements by and among the Debtors,

the DIP Agents, and the DIP Secured Parties, and (ii) each Debtor’s assumption and adoption of,

and agreement to comply with, all the terms, conditions, and covenants of each DIP Agreement

and the other DIP Documents for all purposes, including, without limitation, to the extent

applicable, the payment of all DIP Obligations arising thereunder, including, without limitation,

all principal, interest, fees, and other expenses, including, without limitation, all of each DIP

Agent’s and DIP Secured Party's closing, arranger, and administrative fees, consultant fees,

professional fees, attorney’s fees and legal expenses, as more fully set forth in the DIP

Documents.       The DIP Documents are effective and shall continue to evidence the DIP


                                                31
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234      Filed 07/02/20   Page 32 of 83




Obligations, which DIP Documents and DIP Obligations shall continue to be valid, binding, and

enforceable against the Debtors, their Estates, and any successors thereto, including, without

limitation, any trustee appointed in any of these Chapter 11 Cases or any case under chapter 7 of

the Bankruptcy Code upon the conversion of any of these Chapter 11 Cases (collectively, the

“Successor Cases”), and their creditors and other parties-in-interest, in each case, in accordance

with the terms of the Interim Order, this Final Order and the other DIP Documents.

                 c.       Payment of DIP Fees and Other Expenses. Any and all fees and expenses

payable pursuant to the DIP Documents (collectively, any and all such fees and expenses, the

“DIP Fees”) were pursuant to the Interim Order and hereby are approved and the Debtors shall

pay, in cash and on a current basis, all reasonable and documented out-of-pocket costs,

disbursements, and expenses of the DIP Agents and the DIP Secured Parties incurred at any

time, as provided by the Interim Order, this Final Order and the other DIP Documents in

accordance with paragraph 11 hereof. The DIP Fees shall not be subject to any offset, defense,

claim, counterclaim, or diminution of any type, kind, or nature whatsoever.

                 d.       Amendments to DIP Documents. Subject to the terms and conditions of

the applicable DIP Documents and DIP Intercreditor Agreement, the DIP Obligors and the

applicable DIP Secured Parties may make amendments, modifications, or supplements to any

DIP Document, and the DIP Agents (acting at the direction of the Required Lenders (as defined

in the applicable DIP Agreements) if so required by the applicable DIP Documents) and any

requisite DIP Lenders may waive any provisions in the DIP Documents, without further approval

of the Court; provided, that any amendments, modifications, or supplements to any DIP

Documents that operate to increase the aggregate commitments, the rate of interest payable

thereunder (other than the application of default interest), or existing fees or add new fees


                                                32
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20   Page 33 of 83




thereunder (excluding, for the avoidance of doubt, any amendment, consent or waiver fee) other

than as currently provided in the DIP Documents (collectively, the “Material DIP

Amendments”), shall be filed with the Court, and the Debtors shall provide prior written notice

of the Material DIP Amendment to the U.S. Trustee and counsel to the Committee; provided,

further, that the consent of the foregoing parties will not be necessary to effectuate any such

amendment, modification or supplement, except that any Material DIP Amendment that is

subject to an objection filed within five (5) Business Days following receipt of such Material

DIP Amendment must be approved by the Court. For the avoidance of doubt, the Debtors must

receive written consent as to any Material DIP Amendment prior to filing notice thereof with the

Court (i) from the applicable DIP Secured Parties to the extent required under the applicable DIP

Documents, and (ii) from the applicable Prepetition Agents for any amendment, modification,

supplement, or waiver that materially adversely affects any rights of any Prepetition Secured

Parties hereunder or the treatment of the Prepetition Obligations hereunder.

        4.       Partial ABL Roll-Up. Subject to the challenge rights in paragraph 15 of this Final

Order and to the Carve Out, upon the entry of the Interim Order and the satisfaction or waiver of

all other closing conditions in the DIP ABL Credit Agreement, without any further action by the

Debtors, the Court or any other party, (x) all Letters of Credit, Banking Services Obligations, and

Swap Obligations (as each term is defined in the Prepetition ABL Credit Agreement), and all

obligations under or in connection therewith, were deemed re-issued and otherwise incurred

under and subject to the DIP ABL Documents and constituted DIP ABL Obligations and (y) all

Cash Collateral coming into the possession or control of the Debtors were applied (or deemed

applied) to the Prepetition ABL Obligations (other than the Prepetition Dutch Loans) with a

concurrent dollar-for-dollar funding of DIP ABL Loans in such amount. Subject to the challenge


                                                 33
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234       Filed 07/02/20   Page 34 of 83




rights in paragraph 15 of this Final Order and to the Carve Out, upon the entry of this Final

Order, without any further action by the Debtors, the Court or any other party, all outstanding

Prepetition ABL Obligations (other than the Prepetition Dutch Loans) shall be deemed repaid

through a deemed funding of DIP ABL Loans in such amount. Until Payment in Full of the

Prepetition ABL Obligations, all liens, security interests and claims of the Prepetition ABL

Agent (including, without limitation, liens granted for adequate protection purposes) shall remain

valid and enforceable with the same continuing priority as described herein (subject to the Carve

Out) and in the DIP Intercreditor Agreement and the Prepetition ABL Loan Documents shall

remain in full force and effect; provided, however, that, subject to the results of any applicable

Challenge Proceeding, to the extent the Prepetition ABL Obligations have been paid or satisfied

pursuant to the Partial ABL Roll-Up or the application (or deemed application) of Cash

Collateral and have become and are DIP ABL Obligations, such Prepetition ABL Obligations

shall not be due or owing separately under the Prepetition ABL Loan Documents (provided that

the Prepetition Dutch Loans remain outstanding and owing by the Prepetition Dutch Borrower

but are guaranteed by the Debtors under the DIP ABL Facility); provided, further, however, until

Payment in Full of the Prepetition ABL Obligations, nothing in the foregoing proviso shall alter

or diminish, or be deemed to alter or diminish, the Adequate Protection Obligations (as defined

herein) of the Prepetition ABL Agent and the Prepetition ABL Secured Parties.

        5.       Partial Term Roll-Up. Subject to the challenge rights in paragraph 15 of this

Final Order and the Carve Out, upon the entry of this Final Order, the satisfaction or waiver of

all other closing conditions in the DIP Term Loan Agreement, without any further action by the

Debtors, the Court or any other party, Prepetition Term Facility Obligations in the aggregate

amount of $60,000,000 (or such lesser amount that is deposited by the Lenders into the Funding


                                               34
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20   Page 35 of 83




Account, whether or not advanced to the Debtors, inclusive of the $30,000,000 rolled up

pursuant to the Interim Order) shall be subject to the DIP Term Loan Facility Documents and

shall constitute DIP Term Facility Obligations. Until the Payment in Full of all Prepetition Term

Facility Obligations, all liens, security interests and claims of the Prepetition Term Facility

Agent (including, without limitation, liens granted for adequate protection purposes) shall remain

valid and enforceable with the same continuing priority as described herein (subject to the Carve

Out) and in the DIP Intercreditor Agreement and the Prepetition Term Facility Documents shall

remain in full force and effect; provided, however, that, subject to the results of any applicable

Challenge Proceeding, to the extent the Prepetition Term Facility Obligations have been rolled-

up pursuant to the Partial Term Roll-Up and are DIP Term Loan Obligations, such Prepetition

Term Facility Obligations shall not be due or owing separately under the Prepetition Term

Facility Documents; provided, further, however, until Payment in Full of the Prepetition Term

Facility Obligations nothing in the foregoing proviso shall alter or diminish, or be deemed to

alter or diminish, the Adequate Protection Obligations of the Prepetition Term Facility Agent and

the Prepetition Term Facility Lenders. Notwithstanding anything to the contrary contained

herein, in the event that there is a timely and properly asserted Challenge Proceeding (as defined

below) that is successful pursuant to a final, non-appealable order with respect to either the

Prepetition ABL Obligations or the Prepetition Term Facility Obligations, this Court may

fashion any appropriate remedy in respect of such successful Challenge Proceeding, including,

without limitation, unwinding, disallowing, and/or subordinating the Partial ABL Roll-Up or

Partial Term Roll-Up, as applicable.

        6.       Continuation of Prepetition Procedures. Except to the extent expressly set forth in

the Prepetition Documents, the DIP Documents, or in other “first day” orders, all prepetition


                                                 35
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234        Filed 07/02/20   Page 36 of 83




practices and procedures for the payment, collection and application of proceeds of the

Prepetition Collateral, sweeping, the turnover of cash, the delivery of property to the Prepetition

Agents and the Prepetition Secured Parties, including the Deposit Account Control Agreements

(as such term is defined in the Prepetition Documents) and any other similar lockbox or blocked

depository bank account arrangements, are hereby approved and shall continue without

interruption. Notwithstanding the foregoing, except as otherwise specified in the DIP Term

Loan Agreement, the proceeds of all DIP Term Loans shall be funded or credited to a non-

interest bearing account in the name of the DIP Term Loan Agent (the “Funding Account”),

which Funding Account shall not be subject to any liens, claims, or encumbrances of the DIP

ABL Secured Parties or the Prepetition ABL Secured Parties (including, but not limited to, the

DIP ABL Liens, Prepetition ABL Liens, ABL Superpriority Claims, or the Prepetition ABL

Adequate Protection Liens). The Borrower may, subject to conditions precedent specified in the

DIP Term Loan Agreement, withdraw or apply funds from the Funding Account solely to pay

(w) one or more disbursements set forth as a line item in the Specified Budget in an amount not

to exceed the amount for such line item set forth in the then effective Specified Budget (subject

to permitted variances and other exclusions set forth in the DIP Documents and this Final Order),

(x) any fees or other amounts due and payable to the DIP Term Loan Lenders or the DIP Term

Loan Agent, (y) such other amounts that are due and payable under the DIP Term Loan Facility

Documents or (z) fund the Carve Out as set forth herein; provided, that none of the foregoing

shall limit the payment of professional fees that benefit from the Carve Out, as and when allowed

(including on an interim basis). For the avoidance of doubt, the DIP Term Loans shall be

outstanding and accrue interest at the rate set forth herein notwithstanding that the proceeds

thereof may be held in the Funding Account.


                                                36
US-DOCS\116793113.8RLF1 23655575v.1
                  Case 20-11439-LSS              Doc 234         Filed 07/02/20        Page 37 of 83




            7.       Indemnification. The Debtors were pursuant to the Interim Order and hereby are

authorized to indemnify and hold harmless the DIP Agents, each DIP Secured Party, and, solely

in their capacities as such, each of their respective successors, assigns, affiliates, parents,

subsidiaries, partners, controlling persons, representatives, agents, attorneys, advisors, financial

advisors, consultants, professionals, officers, directors, members, managers, shareholders and

employees, past, present and future, and their respective heirs, predecessors, successors and

assigns, in accordance with, and subject to, the DIP Documents.

    II.     Postpetition Lien; Superpriority Administrative Claim Status.

            8.       Postpetition Liens.

                     (a)      Postpetition DIP Lien Granting. To secure performance and payment

when due (whether at the stated maturity, by acceleration or otherwise) of any and all DIP

Obligations of the DIP Obligors to the DIP Secured Parties of whatever kind, nature, or

description, whether absolute or contingent, now existing or hereafter arising, the DIP Agents,

for the benefit of themselves and the respective DIP Secured Parties, were granted pursuant to

the Interim Order, and hereby are granted, effective as of the Petition Date, continuing, valid,

binding, enforceable, non-avoidable, and automatically and properly perfected security interests

in and liens (such security interests and liens as to the DIP ABL Facility, the “DIP ABL Liens”

and, such security interests and liens as to the DIP Term Loan Facility, the “DIP Term Loan

Liens,” and, collectively, the “DIP Liens”) in and upon all DIP Collateral constituting property

or assets of the Debtors, subject to the Carve Out, the Permitted Liens5 and the rankings and

priority set forth in paragraph 8(b) below and the DIP Intercreditor Agreement.


5
          For purposes of this Final Order, “Permitted Liens” shall mean any liens that are senior by operation of law
          (including any such liens that are perfected subsequent to the Petition Date as permitted by section 546(b) of
          the Bankruptcy Code) or that were, as of the Petition Date, valid, properly perfected, non-avoidable and
          senior in priority to the Prepetition Liens.
                                                            37
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS             Doc 234      Filed 07/02/20   Page 38 of 83




                 (b)      DIP Lien Priority in DIP Collateral.

                          (i)         DIP ABL Liens Rankings and Priority. The DIP ABL Liens on the

DIP Collateral securing the DIP ABL Obligations shall be first and senior in priority to all other

interests and liens of every kind, nature, and description, whether created consensually, by an

order of the Court or otherwise, including, without limitation, liens or security interests granted

in favor of third parties in conjunction with sections 363, 364, or any other section of the

Bankruptcy Code or other applicable law; provided, however, that the DIP ABL Liens on (A) the

DIP ABL Priority Collateral (whether in existence on the Petition Date or hereafter arising) shall

be subject to the Carve Out and Permitted Liens; and (B) the DIP Term Loan Priority Collateral

(whether in existence on the Petition Date or hereafter arising) shall be subject to the Carve Out,

Permitted Liens, the DIP Term Loan Liens, the Prepetition Term Facility Liens, and the

Prepetition Term Facility Adequate Protection Liens, in each case as such priorities are set forth

in the DIP Intercreditor Agreement.

                          (ii)        DIP Term Loan Liens Rankings and Priority. The DIP Term Loan

Liens on the DIP Collateral securing the DIP Term Loan Obligations shall be first and senior in

priority to all other interests and liens of every kind, nature, and description, whether created

consensually, by an order of the Court or otherwise, including, without limitation, liens or

security interests granted in favor of third parties in conjunction with sections 363, 364, or any

other section of the Bankruptcy Code or other applicable law; provided, however, that the DIP

Term Loan Liens on (A) the DIP ABL Priority Collateral (whether in existence on the Petition

Date or hereafter arising) shall be subject to the Carve Out, Permitted Liens, the DIP ABL Liens,

the Prepetition ABL Liens, and the Prepetition ABL Adequate Protection Liens (as defined

below); and (B) the DIP Term Priority Collateral (whether in existence on the Petition Date or


                                                     38
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234        Filed 07/02/20   Page 39 of 83




hereafter arising) shall be subject to the Carve Out and Permitted Liens, in each case as such

priorities are set forth in the DIP Intercreditor Agreement.

        (c)      Postpetition Lien Perfection. The Interim Order and this Final Order shall each

be sufficient and conclusive evidence of the priority, perfection, and validity of the DIP Liens,

the Prepetition Adequate Protection Liens, and the other security interests granted herein,

effective as of the Petition Date, without any further act and without regard to any other federal,

state, or local requirements or law requiring notice, filing, registration, recording, or possession

of the DIP Collateral, or other act to validate or perfect such security interest or lien, including,

without limitation, control agreements with any financial institution(s) party to a control

agreement or other depository account consisting of DIP Collateral, the execution and/or filing of

intellectual property security agreements with any applicable intellectual property filing office,

the execution and/or recording of mortgages or deeds of trust with respect to real property, or

requirement to register liens on any certificates of title (a “Perfection Act”). Notwithstanding

the foregoing, if any DIP Agent or Prepetition Agent, as applicable, shall, in its sole discretion,

elect for any reason to file, record, or otherwise effectuate any Perfection Act, then such DIP

Agent or Prepetition Agent, as applicable, is authorized to perform such act, and the Debtors

shall perform such act to the extent necessary or required by the Interim Order, this Final Order,

the other DIP Documents, or the Prepetition Documents, which act or acts shall be deemed to

have been accomplished as of the date and time of entry of the Interim Order notwithstanding the

date and time actually accomplished, and, in such event, the subject filing or recording office is

authorized to accept, file, or record any document in regard to such act in accordance with

applicable law. Any DIP Agent or Prepetition Agent, as applicable, may choose to file, record,

or present a certified copy of the Interim Order or this Final Order in the same manner as a


                                                 39
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20    Page 40 of 83




Perfection Act, which shall be tantamount to a Perfection Act, and, in such event, the subject

filing or recording office is authorized to accept, file, or record such certified copy of the Interim

Order or this Final Order in accordance with applicable law.            Should any DIP Agent or

Prepetition Agent, as applicable, so choose and attempt to file, record, or perform a Perfection

Act, no defect or failure in connection with such attempt shall in any way limit, waive, or alter

the validity, enforceability, attachment, priority, or perfection of the postpetition liens and

security interests granted herein by virtue of the entry of the Interim Order and this Final Order.

                 (d)      To the extent that any applicable non-bankruptcy law otherwise would

restrict the granting, scope, enforceability, attachment, or perfection of any liens and security

interests granted and created by the Interim Order or this Final Order (including the DIP Liens

and the Prepetition Adequate Protection Liens) or otherwise would impose filing or registration

requirements with respect to such liens and security interests, such law was pursuant to the

Interim Order and hereby is pre-empted to the maximum extent permitted by the Bankruptcy

Code, applicable federal or foreign law, and the judicial power and authority of the Court;

provided, however, that nothing herein shall excuse the Debtors from payment of any local fees,

if any, required in connection with such liens. By virtue of the terms of the Interim Order and

this Final Order, to the extent that any DIP Agent or Prepetition Agent, as applicable, has filed

Uniform Commercial Code financing statements, mortgages, deeds of trust, or other security or

perfection documents under the names of any of the Debtors (including all Guarantors), such

filings shall be deemed to properly perfect its liens and security interests granted and confirmed

by the Interim Order and this Final Order without further action by the DIP Agent or Prepetition

Agent, as applicable.




                                                 40
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20   Page 41 of 83




                 (e)      Except as provided in this Final Order, the DIP Liens, the DIP

Superpriority Claims, the Prepetition Adequate Protection Liens, and the Prepetition Adequate

Protection Claims (as defined below) (i) shall not be made subject to or pari passu with (A) any

lien, security interest, or claim (other than the Carve Out) heretofore or hereinafter granted in any

of these Chapter 11 Cases or any Successor Cases and shall be valid and enforceable against the

Debtors, their Estates, any trustee, or any other estate representative appointed or elected in these

Chapter 11 Cases or any Successor Cases and/or upon the dismissal of any of these Chapter 11

Cases or any Successor Cases; (B) any lien that is avoided and preserved for the benefit of the

Debtors and their Estates under section 551 of the Bankruptcy Code or otherwise; and (C) any

intercompany or affiliate lien or claim; and (ii) shall not be subject to sections 510, 549, 550, or

551 of the Bankruptcy Code.

                 (f)      For the avoidance of doubt, the granting of DIP Liens pursuant to the

Interim Order and this Final Order shall not extend to any property or assets of any Obligors that

are not Debtors and any liens granted on property or assets of any Obligors that are not Debtors

are subject to separate documentation pursuant to the terms of the DIP Documents.

        9.       DIP Loan Superpriority Administrative Expenses. Subject to the priorities set

forth in the DIP Intercreditor Agreement and the Carve Out, on account of all DIP Obligations

now existing or hereafter arising pursuant to the Interim Order, this Final Order, the other DIP

Documents, or otherwise, the DIP Agents, for the benefit of themselves and the DIP Secured

Parties, were pursuant to the Interim Order and hereby are granted allowed superpriority

administrative expense claims pursuant to section 364(c)(1) of the Bankruptcy Code, having

priority in right of payment over any and all other obligations, liabilities, and indebtedness of the

Debtors, whether now in existence or hereafter incurred by the Debtors, and over any and all


                                                 41
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS         Doc 234        Filed 07/02/20    Page 42 of 83




administrative expenses or priority claims of the kind specified in, or ordered pursuant to, inter

alia, sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(b), 507(a), 507(b), 546(c), 1113, or

1114 of the Bankruptcy Code, whether or not such expenses or claims may become secured by a

judgment lien or other non-consensual lien, levy, or attachment, which allowed superpriority

administrative claim shall be payable from all prepetition and postpetition property of the

Debtors and all proceeds thereof (including Avoidance Proceeds) (such superpriority

administrative expense claim as to the DIP ABL Facility, the “DIP ABL Superpriority Claim”

and, such superpriority administrative expense claim as to the DIP Term Loan Facility, the “DIP

Term Loan Superpriority Claim” and, collectively, the “DIP Superpriority Claims”).

        10.      Carve Out.

                 a.       Generally. As used in this Final Order, the “Carve Out” means the sum of

the following: (i) all fees required to be paid to the Clerk of the Court and to the Office of the United

States Trustee under section 1930(a) of title 28 of the United States Code and section 3717 of title 31

of the United States Code plus interest at the statutory rate (collectively, the “Statutory Fees”); (ii)

all reasonable and documented fees and out-of-pocket expenses incurred by a trustee under section

726(b) of the Bankruptcy Code and allowed by the Court in an amount not to exceed $25,000 (the

“Chapter 7 Trustee Carve Out”); (iii) to the extent allowed by the Court at any time, whether by

interim order, procedural order, or otherwise, all unpaid fees, costs, and out-of-pocket expenses

(including, for the avoidance of doubt, any financing fee payable to the Debtors’ investment banker,

Lazard Frères & Co. LLC, on account of the financings described herein, but excluding, solely

with respect to the Prepetition ABL Priority Collateral and DIP ABL Priority Collateral, any other

transaction or success fees payable to any professional) incurred by persons or firms retained by the

Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (collectively, the “Debtor

Professionals”) and the Committee pursuant to section 328 or 1103 of the Bankruptcy Code

                                                   42
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234        Filed 07/02/20   Page 43 of 83




(collectively, the “Committee Professionals” and, together with the Debtor Professionals, the

“Professional Persons,” and such fees, costs, and out-of-pocket expenses of the Professional Persons

as and when allowed, the “Allowed Professional Fees”) at any time before or on the first (1st)

Business Day following delivery by the DIP ABL Agent or DIP Term Loan Agent of a Carve Out

Trigger Notice (as defined below), whether allowed by the Court prior to or after delivery of a Carve

Out Trigger Notice and, subject to the procedures described below, without regards to whether such

fees, costs, and out-of-pocket expenses are provided for in the Specified Budget or when invoiced

(with the aggregate amount under this clause (iii) not exceeding the ABL Professional Fee Carve

Out Cap (defined below)) solely with respect to the Prepetition ABL Priority Collateral and DIP

ABL Priority Collateral); and (iv) Allowed Professional Fees of Professional Persons in an aggregate

amount not to exceed $1,500,000 incurred after the first (1st) Business Day following delivery by the

DIP ABL Agent or the DIP Term Loan Agent of the Carve Out Trigger Notice, to the extent allowed

by the Court at any time, whether by interim order, procedural order, or otherwise (the amounts set

forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”).       For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by the DIP ABL Agent or DIP Term Loan Agent to the Debtors, their lead

restructuring counsel, the other DIP Agent, the U.S. Trustee, and counsel to the Committee, which

notice (x) may be delivered only following the occurrence and during the continuation of an

Event of Default under the DIP ABL Agreement or the DIP Term Loan Agreement, respectively,

and (y) shall state that the Post Carve Out Trigger Notice Cap has been invoked. So long as the

Carve Out Trigger Notice has not been delivered as provided above, the Debtors shall be permitted to

pay Allowed Professional Fees, including on an interim basis, as they become due and payable. For

the avoidance of doubt, notwithstanding anything to the contrary contained in this Final Order,



                                                 43
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234       Filed 07/02/20   Page 44 of 83




nothing in the Interim Order, this Final Order or any Specified Budget shall be construed as a cap or

limitation on the amount of Statutory Fees that are due and payable by the Debtors.

                 b.       Fee Estimates.

                         i.           Not later than 7:00 p.m. New York time on the third (3rd) Business

Day of each week starting with the first full calendar week following the Petition Date, each

Professional Person shall deliver to the Debtors and the DIP Agents a statement setting forth a good-

faith estimate of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)

incurred during the preceding week by such Professional Person (through Saturday of such week, the

“Calculation Date”), along with a good-faith estimate of the cumulative total amount of

unreimbursed fees and expenses incurred through the applicable Calculation Date and a statement of

the amount of such fees and expenses that have been paid to date by the Debtors (each such

statement, a “Weekly Statement”); provided, that within one (1) Business Day of the occurrence of

the Carve Out Trigger Notice Date, each Professional Person shall deliver to the Debtors and the DIP

Agents one additional statement (the “Final Statement”) setting forth a good-faith estimate of the

amount of fees and expenses incurred during the period commencing on the calendar day after the

most recent Calculation Date for which a Weekly Statement has been delivered and concluding on

the Carve Out Trigger Notice Date.

                        ii.           If any Professional Person fails to deliver a Weekly Statement to the

Debtors and the DIP Agents within three calendar days after such Weekly Statement is due, such

Professional Person’s entitlement (if any, and as to itself only and not as to any other Professional

Person) to any funds in the Carve Out Reserves (as defined below) with respect to the aggregate

unpaid amount of Allowed Professional Fees for the week preceding such Calculation Date for which

such Professional Person failed to deliver such Weekly Statement shall be limited to the aggregate




                                                       44
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234       Filed 07/02/20   Page 45 of 83




unpaid amount of Allowed Professional Fees included in the Specified Budget for such week for

such applicable Professional Person (each an “Unreported Period Amount”).

                       iii.           Solely as it relates to the DIP ABL Agent and DIP ABL Lenders, any

deemed draw and borrowing pursuant to paragraph 10(c)(i)(x) for amounts under paragraph 10(a)(iii)

above shall be limited to the greater of (without duplication) (x) the sum of (I) the aggregate unpaid

amount of Estimated Fees and Expenses included in all Weekly Statements of all Professional

Persons timely received by the Debtors and the DIP Agents prior to the Carve Out Trigger Notice

Date plus, (II) all Unreported Period Amounts of all Professional Persons, plus, (III) the aggregate

unpaid amount of Estimated Fees and Expenses included in the Final Statements timely received by

the Debtors and the DIP Agents pertaining to the period through and including the Carve Out Trigger

Notice Date, and (y) the aggregate unpaid amount of Allowed Professional Fees included in the

Specified Budget for the period prior to the Carve Out Trigger Notice Date (such greater amount, the

“ABL Professional Fee Carve Out Cap”). For the avoidance of doubt, the DIP ABL Agent shall be

entitled to maintain at all times a reserve (the “Specified ABL Reserve”) in an amount (the

“Specified ABL Reserve Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid

amount of Estimated Fees and Expenses included in all Weekly Statements timely received by the

Debtors and the DIP Agents plus all Unreported Period Amounts of all Professional Persons, and (y)

the aggregate amount of Allowed Professional Fees contemplated to be unpaid in the Specified

Budget at the applicable time, plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) an amount

equal to the amount of Allowed Professional Fees set forth in the Specified Budget for the following

week occurring after the most recent Calculation Date, plus (iv) the amounts contemplated under

paragraph 10(a)(i) and 10(a)(ii) above. Not later than 7:00 p.m. New York time on the fourth (4th)

Business Day of each week starting with the first full calendar week following the Petition Date, the

Debtors shall deliver to the DIP ABL Agent and the DIP Term Loan Agent a report setting forth a


                                                       45
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS               Doc 234        Filed 07/02/20    Page 46 of 83




calculation of the Specified ABL Reserve Amount (including (i) the Estimated Fees and Expenses

incurred during the preceding week by each Professional Person as set forth in the Weekly

Statements, (ii) the aggregate unpaid amount of Estimated Fees and Expenses included in all Weekly

Statements of all Professional Persons, and (iii) all Unreported Period Amounts (if any) of all

Professional Persons) as of such time (the “Fee Report”), and, in setting the Specified ABL Reserve

and calculating the ABL Professional Fee Carve Out Cap, the DIP ABL Agent and DIP ABL

Lenders shall be entitled to rely upon such reports in accordance with the DIP ABL Agreement

and all amounts set forth in the Fee Reports shall be deemed conclusive evidence therefor

(absent manifest error or mistake in calculation). The DIP ABL Agent and DIP ABL Lenders shall

be permitted to increase the amount of the Specified ABL Reserve to the extent of any discrepancy

between the information contained in the Fee Report and any other information received by the DIP

ABL Agent.

                       iv.            Prior to the delivery of the first report setting forth the calculation of

the Specified ABL Reserve Amount, the DIP ABL Agent may calculate the Specified ABL Reserve

Amount by reference to the Specified Budget for subsection (i) of the Specified ABL Reserve

Amount. Notwithstanding anything herein to the contrary, the DIP ABL Agent may increase the

Specified ABL Reserve Amount to include additional amounts for the projected amount of any

success, completion, commission-based, or other non-hourly fees billed by or due to any financial

advisor, investment banker, monitor, or other Professional Person engaged by any Debtor or the

Committee.

                 c.       Carve Out Reserves.

                         i.           On the day on which a Carve Out Trigger Notice is given by either

the DIP ABL Agent or the DIP Term Loan Agent in accordance with paragraph 10(a) above (the

“Carve Out Trigger Notice Date”), the Carve Out Trigger Notice (x) shall be deemed first, (i) a draw

                                                         46
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20    Page 47 of 83




request and notice of borrowing by the Debtors for loans to be made under the DIP ABL Credit

Agreement in an amount equal to the sum of (1) the amounts set forth in paragraphs 10(a)(i) and

10(a)(ii) above, plus (2) the then unpaid amounts of the Allowed Professional Fees up to the ABL

Professional Fee Carve Out Cap (any such amounts actually advanced shall constitute DIP ABL

Obligations and shall be accompanied by a concurrent dollar-for-dollar reduction in any reserve

against availability under the DIP ABL Facility that was established in respect of the Carve Out), and

second, (ii) a draw request and notice of borrowing by the Debtors for loans to be made under the

DIP Term Loan Facility in an amount equal to the sum of (1) the amounts set forth in paragraphs

10(a)(i) and 10(a)(ii) above, plus (2) unpaid amounts of the Allowed Professional Fees (if any), up to

the amount of the ABL Professional Fee Carve Out Cap, only to the extent not funded by the DIP

ABL Lenders pursuant to clause (i) above, (any such amounts actually advanced shall constitute DIP

Term Loan Obligations), and (y) shall also constitute a demand to the Debtors to utilize all cash on

hand as of such date (including in the Funding Account) and any available cash thereafter held by

any Debtor to fund a reserve in an amount equal to the sum of the amounts set forth in paragraphs

10(a)(i)-10(a)(iii) above (up to the amount of the ABL Professional Fee Carve Out Cap with respect

to amounts in paragraph 10(a)(iii))(which cash amounts actually utilized or reserved (including from

cash on hand) shall reduce, on a dollar for dollar basis, the draw requests and applicable DIP ABL

Obligations and DIP Term Loan Obligations pursuant to the foregoing clauses (i) and (ii) of this

sentence of this paragraph 10(c)(i)). The Debtors shall deposit and hold such amounts in a segregated

account at the DIP ABL Agent in trust exclusively to pay such unpaid Allowed Professional Fees and

amounts set forth in paragraphs 10(a)(i) and 10(a)(ii) (the “Pre-Carve Out Trigger Notice Reserve”).

For the avoidance of doubt, the Pre-Carve Out Trigger Notice Reserve shall comprise three

separate and independent reserves made up of the following: (i) a reserve to pay the obligations




                                                 47
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234       Filed 07/02/20   Page 48 of 83




set forth in paragraph 10(a)(i) above; (ii) a reserve to pay the obligations set forth in paragraph

10(a)(ii) above, and (iii) a reserve to pay the obligations set forth in paragraph 10(a)(iii) above.

                        ii.           On the Carve Out Trigger Notice Date, the Carve Out Trigger Notice

shall also be deemed first, (x) a draw request and notice of borrowing by the Debtors for loans to be

made under the DIP ABL Credit Agreement in an amount equal to the Post Carve Out Trigger Notice

Cap (any such amounts actually advanced shall constitute DIP ABL Obligations) and, second, (y)

only to the extent not funded by the DIP ABL Lenders, a request by the Debtors for loans to be made

under the DIP Term Loan Facility in an amount equal to any unfunded portion of the Post-Carve Out

Trigger Notice Cap (any such amounts actually advanced shall constitute DIP Term Loan

Obligations), and shall also constitute a demand to the Debtors to utilize all cash on hand as of such

date (including in the Funding Account) and any available cash thereafter held by any Debtor, after

the funding in full of the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount equal

to the Post-Carve Out Trigger Notice Cap (which cash amounts actually utilized or reserved

(including from cash on hand) shall reduce, on a dollar for dollar basis, the draw requests and

applicable DIP ABL Obligations and DIP Term Loan Obligations pursuant to the foregoing clauses

(x) and (y) of this sentence of this paragraph (c)(ii)). The Debtors shall deposit and hold such

amounts in a segregated account at the DIP ABL Agent in trust exclusively to pay such Allowed

Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out

Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve

Out Reserves”).

                       iii.           On the third (3rd) Business Day following the Carve Out Trigger

Notice Date, notwithstanding anything herein or in the DIP ABL Agreement, the DIP Term Loan

Agreement, or the other DIP Documents to the contrary, including without limitation with

respect to (1) the existence of a Default (as defined in the DIP ABL Agreement or the DIP Term

                                                       48
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234       Filed 07/02/20   Page 49 of 83




Loan Agreement) or Event of Default, (2) the failure of the Debtors to satisfy any or all of the

conditions precedent for the making of any DIP ABL Obligations under the DIP ABL

Agreement or DIP Term Loans under the DIP Term Loan Agreement, respectively, (3) any

termination of the DIP ABL Commitments or DIP New Money Term Loan Commitments

following an Event of Default, or (4) the occurrence of the maturity date under the applicable

DIP Agreement, each DIP ABL Lender and DIP Term Loan Lender shall make available to the

DIP ABL Agent or DIP Term Loan Agent, as applicable, such DIP ABL Lender’s or such DIP

Term Loan Lender’s pro rata share of such DIP ABL Obligations or DIP Term Loans as required

by paragraphs 10(c)(i) and (c)(ii) above, as applicable.

                 d.       Application of Carve Out Reserves.

                          i.          All funds in the Pre-Carve Out Trigger Notice Reserve shall be used

first to pay the obligations set forth in paragraphs 10(a)(i) through 10(a)(iii) above (the “Pre-Carve

Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until

paid in full. If the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to

sub-paragraph (iii) below, all remaining funds in the Pre-Carve Out Trigger Notice Reserve shall be

distributed first to the DIP ABL Agent on account of the applicable DIP ABL Obligations, up to the

amount funded by the DIP ABL Lenders, until the Payment in Full of the DIP ABL Obligations, and

second, to the DIP Term Agent on account of the DIP Term Loans.

                        ii.           All funds in the Post-Carve Out Trigger Notice Reserve shall be used

first to pay the obligations set forth in paragraph 10(a)(iv) above (the “Post-Carve Out Amounts”).

If the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to sub-paragraph

(iii) below, all remaining funds in the Post-Carve Out Trigger Notice Reserve shall be distributed

first to the DIP ABL Agent on account of the applicable DIP ABL Obligations, up to the amount



                                                       49
US-DOCS\116793113.8RLF1 23655575v.1
                 Case 20-11439-LSS            Doc 234       Filed 07/02/20   Page 50 of 83




funded by the DIP ABL Lenders, until the Payment in Full of the DIP ABL Obligations, and second,

to the DIP Term Facility Agent on account of the DIP Term Loans.

                       iii.           Notwithstanding anything to the contrary in the DIP Documents, the

Prepetition Documents, the Interim Order, or this Final Order, if either of the Carve Out Reserves is

not funded in full in the amounts set forth in paragraph 10(c) above, then any excess funds in one of

the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out

Amounts, respectively, shall be used to fund the other Carve Out Reserve to the extent of any

shortfall in funding prior to making any payments set forth in paragraphs 10(d)(i) or 10(d)(ii) above.

                       iv.            Notwithstanding anything to the contrary in the DIP Documents, the

Prepetition Documents, the Interim Order, or this Final Order, following delivery of a Carve Out

Trigger Notice, the DIP ABL Agent, the Prepetition ABL Agent, the DIP Term Loan Agent, and the

Prepetition Term Loan Agent shall not sweep or foreclose on cash (including cash in the Funding

Account and cash received as a result of the sale or other disposition of any assets) of the Debtors

until the Carve Out Reserves have been fully funded, but shall have a security interest in any residual

interest in the Carve Out Reserves, with any excess paid as provided in paragraphs 10(d)(i) and

(d)(ii) above.

                        v.            Except to the extent expressly provided by further order of the

Court, the Debtors may use funds held in the Carve Out Reserves only to pay Allowed

Professional Fees, to pay the other amounts included in the Carve Out in the manner set forth in

this Final Order, and to distribute remaining funds in the Carve Out Reserves pursuant to

paragraphs 10(d)(i), (ii) and (iii), and not for any other purpose.

                       vi.            Notwithstanding anything set forth herein or in the DIP

Agreements to the contrary, (a) the budget for the fees and expenses of each of the Committee’s

and Debtors’ advisors as set forth in the attached Budget shall not be reduced without the express

                                                       50
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234       Filed 07/02/20   Page 51 of 83




written consent of the Committee and the applicable advisor, and the Debtor and the applicable

advisor, respectively, and (b) for purposes of variance testing, to the extent that the amount of

fees and expenses set forth in any Committee advisors’ Weekly Statement or any Debtor

advisors’ Weekly Statement is less than the amount budgeted for such Committee advisor or

Debtor advisor for the applicable week under the Budget, then the excess amount of fees and

expenses budgeted for any such Committee or Debtor advisor shall carry over and be applied in

any future variance testing period.

                 e.       Other Priority Matters.

                              i.      For the avoidance of doubt and notwithstanding anything to the

contrary in the Interim Order, this Final Order, the DIP Documents, or the Prepetition Documents,

the Carve Out shall be senior to the DIP Obligations, the Prepetition Obligations, and any other

claims arising under or in connection with the DIP Documents or the Prepetition Documents (and

any and all security interests and liens securing such claims), the DIP Superpriority Claims, the liens

and claims securing the DIP Facilities, the Prepetition Adequate Protection Liens, the Prepetition

Adequate Protection Claims, and any and all other forms of adequate protection, liens, or claims

securing the DIP Obligations, the Prepetition Adequate Protection Claims, or the Prepetition

Obligations; provided that the Carve Out Reserves shall constitute the primary source for payment of

Allowed Professional Fees entitled to benefit from the Carve Out, and any lien priorities or

superpriority claims granted pursuant to the Interim Order or this Final Order to secure payment of

the Carve Out shall be limited to any shortfall in funding of the Carve Out Reserves.

                        ii.           Notwithstanding anything to the contrary in the DIP Documents, the

Prepetition Documents, the Interim Order or this Final Order, subject to the limitations with respect

to the DIP ABL Agent, DIP ABL Lenders, Prepetition ABL Agent and Prepetition ABL Lenders set

forth in paragraph 10(b) above with respect to the ABL Professional Fee Carve Out Cap, (i) the

                                                       51
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS          Doc 234        Filed 07/02/20   Page 52 of 83




failure of the Specified ABL Reserve to satisfy in full the Allowed Professional Fees shall not affect

the priority of the Carve Out, (ii) in no way shall any Specified Budget, Carve Out, ABL Professional

Fee Carve Out Cap, Post-Carve Out Trigger Notice Cap or Carve Out Reserves be construed as a cap

or limitation on the amount of the Allowed Professional Fees or Statutory Fees due and payable by

the Debtors or that may be allowed by the Court at any time (including on an interim basis), and (iii)

the Debtors’ authority to use proceeds from the DIP Facility, the DIP Collateral, and/or Cash

Collateral (including from the Funding Account) solely on account of and to timely pay Allowed

Professional Fees and Statutory Fees and the other obligations benefitting from the Carve Out shall in

no way be limited or deemed limited by any Specified Budget.

                 f.       No Direct Obligation To Pay Allowed Professional Fees. Without limiting the

scope of the Carve Out, the DIP Agents and the DIP Lenders shall not be responsible for the direct

payment or reimbursement of any fees or disbursements of any Professional Person incurred in

connection with the Chapter 11 Cases or any Successor Cases under any chapter of the Bankruptcy

Code. Without limiting the scope of the Carve Out, nothing in the Interim Order or this Final Order

or otherwise shall be construed to obligate the DIP Agents or the DIP Lenders, or any issuing bank of

Letters of Credit, in any way, to directly pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the Debtors have sufficient funds to pay such compensation

or reimbursement.

                 g.       Reservation of Rights. Nothing herein shall be construed to impair the right or

ability of any party to object to the fees, expenses, reimbursement or other compensation described

with respect to these Carve Out provisions.

        11.      Prepetition Secured Parties Adequate Protection.

                 (a)      Adequate Protection Claims and Liens. The Prepetition Secured Parties

are entitled, pursuant to sections 361, 363(e), 364(d)(1), 503(b), 507(a), and 507(b) of the

                                                    52
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS             Doc 234       Filed 07/02/20   Page 53 of 83




Bankruptcy Code and effective as of the Petition Date, to adequate protection of their respective

interests in the Prepetition Collateral, including any Cash Collateral, in an amount equal to the

aggregate Diminution in Value of the Prepetition Secured Parties’ respective interests in the

Prepetition Collateral from and after the Petition Date. On account of such adequate protection,

the Prepetition Secured Parties have been pursuant to the Interim Order and are hereby granted

the following, in each case subject to the priorities set forth in the DIP Intercreditor Agreement,

the challenge rights in paragraph 15 of this Final Order, and the Carve Out (collectively, the

“Adequate Protection Obligations”):

                          (i)         Prepetition ABL Adequate Protection Liens. The Prepetition ABL

Secured Parties have been pursuant to the Interim Order and are hereby granted (effective and

perfected upon the date of the Interim Order and without the necessity of any Perfection Act)

valid and perfected postpetition replacement security interests in and liens upon the DIP

Collateral (the “Prepetition ABL Adequate Protection Liens”), which liens shall be, with respect

to: (A) the DIP ABL Priority Collateral (whether in existence on the Petition Date or hereafter

arising), subject and subordinate solely to the Carve Out, Permitted Liens, and the DIP ABL

Liens; and (B) the DIP Term Loan Priority Collateral (whether in existence on the Petition Date

or hereafter arising), subject and subordinate solely to the Carve Out, Permitted Liens, the DIP

Liens, the Prepetition Term Facility Liens, and the Prepetition Term Facility Adequate Protection

Liens, in each case as such priorities are set forth in the DIP Intercreditor Agreement.

                          (ii)        Prepetition Term Facility Adequate Protection Liens.      The

Prepetition Term Facility Parties have been pursuant to the Interim Order and are hereby granted

(effective and perfected upon the date of the Interim Order and without the necessity of any

Perfection Act) valid and perfected postpetition replacement security interests in and liens upon


                                                      53
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234      Filed 07/02/20   Page 54 of 83




the DIP Collateral (the “Prepetition Term Facility Adequate Protection Liens” and, together

with the Prepetition ABL Adequate Protection Liens, the “Prepetition Adequate Protection

Liens”), which liens shall be, with respect to: (A) the DIP ABL Priority Collateral (whether in

existence on the Petition Date or hereafter arising), subject and subordinate solely to the Carve

Out, Permitted Liens, the DIP Liens, the Prepetition ABL Liens, and the Prepetition ABL

Adequate Protection Liens; and (B) the DIP Term Loan Priority Collateral (whether in existence

on the Petition Date or hereafter arising), subject and subordinate solely to the Carve Out,

Permitted Liens, and the DIP Term Loan Liens, in each case as such priorities are set forth in the

DIP Intercreditor Agreement.

                          (iii)       Adequate Protection Payments. All interest on the loans under the

Prepetition Term Facility, including accrued and unpaid interest as of the Petition Date and

interest accruing thereafter, shall accrue interest at the default rate under the Prepetition Term

Facility Credit Agreement and be paid in kind by adding such accrued interest to the unpaid

principal amount of the loans under the Prepetition Term Facility on the date such interest is due

and, to the extent permitted under the Bankruptcy Code and by the Court, be deemed part of the

Prepetition Term Facility Secured Parties’ secured claim for all purposes, including for purposes

of any credit bid under section 363(k) of the Bankruptcy Code. Interest on the loans under the

Prepetition ABL Facility shall accrue interest at the rate of interest applicable to loans under the

DIP ABL Facility (such amount having been negotiated between the Debtors and the Prepetition

ABL Lenders and having an applicable margin that is less than the applicable margin for the

default rate under the Prepetition ABL Credit Agreement) and all Cash Collateral applied to the

Prepetition ABL Obligations in accordance with the Interim Order or this Final Order will be




                                                      54
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS             Doc 234       Filed 07/02/20   Page 55 of 83




applied in accordance with the provisions of the Prepetition ABL Credit Agreement until

Payment in Full of the Prepetition ABL Obligations.

                          (iv)        Adequate Protection Superpriority Claims.       The Prepetition

Secured Parties have been pursuant to the Interim Order and are hereby granted allowed

superpriority administrative expense claims pursuant to sections 503(b), 507(a), and 507(b) of

the Bankruptcy Code (the “Prepetition Adequate Protection Claims”), which shall be allowed

claims against each of the Debtors (jointly and severally), with priority (except as otherwise

provided herein) over any and all administrative expenses and all other claims against the

Debtors now existing or hereafter arising, of any kind specified in sections 503(b) and 507(b) of

the Bankruptcy Code, and all other administrative expenses or other claims arising under any

other provision of the Bankruptcy Code, including, without limitation, sections 105, 326, 327,

328, 330, 331, 365, 503(b), 507(a), 507(b), or 1114 of the Bankruptcy Code, whether or not such

expenses or claims may become secured by a judgment lien or other nonconsensual lien, levy, or

attachment. The Prepetition Adequate Protection Claims shall be payable from all prepetition

and postpetition property of the Debtors (including Avoidance Proceeds), subject to the Carve

Out, Permitted Liens, and the DIP Obligations and shall be subject to the priorities set forth in

the DIP Intercreditor Agreement.

                          (v)         For the avoidance of doubt, the granting of Prepetition Adequate

Protection Liens pursuant to the Interim Order and this Final Order shall not extend to any

property or assets of any Obligors that are not Debtors and any liens granted on property or

assets of any Obligors that are not Debtors are subject to separate documentation pursuant to the

terms of the DIP Documents.




                                                      55
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS         Doc 234      Filed 07/02/20   Page 56 of 83




                 (b)      Reporting.   The Debtors shall timely provide the Prepetition Secured

Parties with (x) reasonable access to the Debtors’ facilities, management, books, and records

required under the Prepetition Documents, and (y) copies of all financial reporting provided to

the DIP Agent and DIP Secured Parties pursuant to the DIP Documents substantially

simultaneously with such delivery to the DIP Secured Parties.

                 (c)      Fees and Expenses. As additional adequate protection, the Debtors (x)

have paid in cash, to the extent invoiced (x) within three (3) Business Days of entry of the

Interim Order, all accrued and unpaid reasonable prepetition fees and expenses of (1) the

Prepetition ABL Secured Parties (including all reasonable fees and expenses of Goldberg Kohn

Ltd. (“GK”), AlixPartners, L.L.P. (“AlixPartners”), Womble Bond Dickinson (US) LLP

(“Womble”), and any local counsel retained by any of the Prepetition ABL Agents, and not more

than one primary counsel for each of the Prepetition ABL Lenders), and (2) the Prepetition Term

Facility Secured Parties (including all reasonable fees and expenses of Arnold & Porter Kaye

Scholer LLP (“A&P”), Young Conaway Stargatt & Taylor, LLP (“YCST”), Ankura Consulting

Group, LLC (“Ankura”), and any other local counsel retained by any of the Prepetition Term

Facility Secured Parties), and (y) shall pay, to the extent invoiced after entry of the Interim

Order, monthly payment in cash of the reasonable and documented costs, fees, and expenses of

(1) the Prepetition ABL Secured Parties (including reasonable fees and expenses of (A) one

primary counsel (which shall be GK) and one local counsel in each applicable jurisdiction to the

Prepetition ABL Agents including, but not limited to, Womble, (B) any advisor retained by the

Prepetition ABL Agents (which shall be AlixPartners), and (C) not more than one primary

counsel for each of the Prepetition ABL Lenders), and (2) the Prepetition Term Facility Secured

Parties (including reasonable fees and expenses of (A) one primary counsel (which shall be


                                                 56
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234       Filed 07/02/20   Page 57 of 83




A&P) and one local counsel in each applicable jurisdiction to each of the Prepetition Term

Lenders and the Prepetition Term Facility Agent, including, but not limited to, YCST, and (B)

any advisor retained by the Prepetition Term Facility Secured Parties (which shall be Ankura).

All payments of professional fees, expenses, and disbursements authorized under this paragraph

11 shall be made following ten (10) days (which time period may be extended by the applicable

professional) (the “Review Period”) after the receipt by the Debtors, the Committee, and the U.S.

Trustee of invoices therefor (the “Invoiced Fees”) and without the necessity of filing formal fee

applications. The invoices for such Invoiced Fees shall include the total aggregate number of

hours billed and a summary description of services provided and the expenses incurred by the

applicable professional; provided, however, that any such invoice may be redacted to protect

privileged, confidential, or proprietary information and shall not be required to contain time

entries. The Debtors, the Committee, and the U.S. Trustee may object to any portion of the

Invoiced Fees (the “Disputed Invoiced Fees”) within the Review Period by filing with the Court

a motion or other pleading, on at least ten (10) days’ prior written notice to the applicable

Prepetition Secured Parties of any hearing on such motion or other pleadings, setting forth the

specific objections to the Disputed Invoiced Fees. The Debtors shall pay (i) any Invoiced Fees

that are not Disputed Invoiced Fees promptly (but in no event later than five (5) Business Days)

after expiration of the Review Period; and (ii) any Disputed Invoiced Fees within five (5)

Business Days after approval by the Court by a final order requiring payment of any previously

Disputed Invoiced Fees. Subject to paragraph 15 hereof, payments of any amounts set forth in

this paragraph are not subject to avoidance, subordination, or disgorgement; provided, however,

that, notwithstanding anything herein to the contrary, in the event that there is a timely and

properly asserted Challenge Proceeding that is successful pursuant to a final, non-appealable


                                               57
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234       Filed 07/02/20   Page 58 of 83




order or to the extent that any payment of interest (including any interest paid in kind), fees, or

expenses made hereunder as adequate protection to the Prepetition Secured Parties is made on

behalf of a claim of the Prepetition Secured Parties later found to be not entitled to such payment

of interest, fees, or expenses under section 506(b) of the Bankruptcy Code, then such payment

may be recharacterized and applied as payment of the principal amounts owed under the

Prepetition Documents, and shall be applied against the Prepetition Secured Parties’ prepetition

secured claims as applicable, or, with respect to the payment of interest in kind, such payment

may be disallowed.

                 (d)      Reservation of Rights Regarding Adequate Protection.         Under the

circumstances and given that the above-described adequate protection is consistent with the

Bankruptcy Code, including section 506(b) thereof, the Court finds that the adequate protection

provided in the Interim Order and this Final Order is reasonable and sufficient to protect the

interests of the Prepetition Secured Parties; provided, that the Prepetition Secured Parties may

request further or different adequate protection, and the Debtors or any other party in interest

with standing may contest any such request. For the avoidance of doubt, the rights of the

Prepetition Secured Parties, the Debtors, the Committee, and all other parties in interest in

respect of whether any Diminution in Value has occurred and the extent of any Diminution in

Value are reserved.

III.    Default; Waivers; Rights and Remedies; Relief from Stay.

        12.      DIP Termination Events.    The occurrence and continuation of an “Event of

Default” under and as defined in any DIP Agreement shall constitute a “DIP Termination Event”

hereunder (each, a “DIP Termination Event”), unless waived in writing by the applicable DIP

Secured Parties in accordance with the applicable DIP Documents.


                                                58
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234      Filed 07/02/20   Page 59 of 83




        13.      Rights and Remedies upon a DIP Termination Event.

                 (a)      Immediately upon the occurrence and during the continuation of a DIP

Termination Event, but subject to the terms and conditions of the DIP Intercreditor Agreement,

the DIP Agents shall each be entitled to independently be permitted to, and any automatic stay,

whether arising under section 362 of the Bankruptcy Code or otherwise, was pursuant to the

Interim Order and is hereby modified, without further notice to, hearing of, or order from the

Court, to the extent necessary to permit any DIP Agent to, upon the delivery of written notice

(which may include electronic mail) to the DIP Remedies Notice Parties (as defined below): (i)

declare all DIP Obligations owing under their respective DIP Documents to be immediately due

and payable; (ii) terminate, reduce, or restrict any commitment to extend additional credit to the

Debtors to the extent any such commitment remains (including provision of any letters of credit);

(iii) terminate the DIP Facilities and any DIP Documents as to any future liability or obligation

of the DIP Secured Parties thereunder, but without affecting any of the DIP Obligations or the

DIP Liens securing the DIP Obligations; (iv) terminate and/or revoke the Debtors’ right, if any,

under this Final Order and the DIP Documents to use any Cash Collateral; (v) invoke the right to

charge interest at the default rate under the DIP Documents; (vi) freeze monies or balances in the

Debtors’ accounts; (vii) otherwise enforce any and all rights against the DIP Collateral in the

possession of the applicable DIP Agent, including, without limitation, disposition of the DIP

Collateral solely for application towards the Carve Out and the DIP Obligations in accordance

with their respective priorities; and (viii) take any other actions or exercise any other rights or

remedies with respect to the DIP Collateral permitted under the Interim Order, this Final Order,

the DIP Documents, or applicable law; provided, that prior to the exercise of any right in clauses

(vi), (vii) and (viii) of this paragraph, the applicable DIP Agent shall be required to provide at


                                                59
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS         Doc 234       Filed 07/02/20   Page 60 of 83




least five (5) Business Days’ written notice (which notice shall be delivered by email) to counsel

to the Debtors, counsel to the other DIP Agent, counsel to the Prepetition Agents, counsel to the

Committee, and the U.S. Trustee (the “DIP Remedies Notice Parties”) of the DIP Agent’s intent

to exercise its rights and remedies (the “DIP Remedies Notice Period”).

                 (b)      During the DIP Remedies Notice Period, the Debtors may continue to use

Cash Collateral solely for the purpose of funding the Carve Out in accordance with the terms of

this Final Order. During the DIP Remedies Notice Period, the Debtors and any other party in

interest shall be entitled to seek an emergency hearing with the Court with respect to the alleged

DIP Termination Event.

                 (c)      Unless during such DIP Remedies Notice Period the Court determines that

a DIP Termination Event has not occurred and is continuing, unless the Court orders otherwise,

the applicable DIP Agent shall be deemed to have received relief from the automatic stay, and

may foreclose on all or any portion of the DIP Collateral, collect accounts receivable, and apply

the proceeds thereof to the DIP Obligations (subject to the Carve Out), occupy the Debtors’

premises (to the extent not prohibited by and subject to applicable law) to sell or otherwise

dispose of the DIP Collateral, or otherwise exercise all rights and remedies available against the

DIP Collateral permitted by applicable law and by the DIP Documents (including the DIP

Intercreditor Agreement) (to the extent not prohibited by applicable law), in each case, without

further notice to, hearing of, or order from the Court, and without restriction or restraint by any

stay under sections 105 of 362 of the Bankruptcy Code, or otherwise.

                 (d)      The Debtors (i) shall reasonably cooperate with the applicable DIP Agent

in its exercise of rights and remedies, whether against the DIP Collateral or otherwise, and (ii)

unless the Court orders otherwise, may not contest or challenge the exercise of any such rights or


                                                  60
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS           Doc 234    Filed 07/02/20   Page 61 of 83




remedies other than to dispute whether a DIP Termination Event has in fact occurred and is

continuing.

        14.      Modification of Automatic Stay. The automatic stay provisions of section 362 of

the Bankruptcy Code and any other restriction imposed by an order of the Court or applicable

law were pursuant to the Interim Order and hereby are modified without further notice,

application, or order of the Court to the extent necessary to (i) permit the DIP Agents and the

Prepetition Agents to perform any act authorized or permitted under or by virtue of the Interim

Order, this Final Order, the DIP Agreements, or the other DIP Documents, as applicable,

including, without limitation, to (A) implement the postpetition financing arrangements

authorized by the Interim Order and this Final Order, (B) take any act to create, validate,

evidence, attach or perfect any lien, security interest, right or claim in the DIP Collateral with

respect to the DIP Superpriority Claims or Adequate Protection Claims, (iii) assess, charge,

collect, advance, deduct and receive payments with respect to the Prepetition Obligations and

DIP Obligations (or any portion thereof), including, without limitation, all interests, fees, costs,

and expenses permitted under any of the DIP Documents and apply such payments to the

Prepetition Obligations (subject to the Carve Out), and (iv) subject to the Remedies Notice

Period, take any action and exercise all rights and remedies provided to it by the Interim Order,

this Final Order, the other DIP Documents, or applicable law.

IV.     Representations and Covenants.

        15.      Effect of Stipulations.

                 a.       Binding on the Debtors.        The Debtors’ stipulations, admissions,

agreements, and releases contained in the Interim Order and this Final Order, including, without

limitation, in paragraph E above (collectively, the “Debtors’ Stipulations”), shall be binding


                                                 61
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS             Doc 234       Filed 07/02/20   Page 62 of 83




upon the Debtors in all circumstances and for all purposes effective as of the entry of the Interim

Order.

                 b.       Binding on Third Parties. The Debtors’ Stipulations shall be binding upon

all other parties in interest, including, without limitation, any statutory or non-statutory

committees appointed or formed in these Chapter 11 Cases (including the Committee) and any

other person or entity acting or seeking to act on behalf of the Debtors’ estates, including any

chapter 7 or chapter 11 trustee or examiner appointed or elected for any of the Debtors, in all

circumstances and for all purposes unless each of the following three criteria are satisfied:

                          (i)         Challenge Period. Such committee or any other party in interest

(subject to in all respects to any agreement or applicable law that may limit or affect such

entity’s right or ability to do so), in each case, with standing and requisite authority granted by

the Court, has timely commenced an adversary proceeding or other appropriate contested matter

(subject to the limitations contained herein, including, inter alia, in this paragraph 15) by no later

than the date that is the earlier of (y) for the Committee, August 28, 2020; and (z) for all other

parties in interest, 75 days from the entry of the Interim Order (such time period established by

the foregoing clauses (y) and (z), the “Challenge Period”). In the event that a party in interest

files a motion seeking standing to pursue causes of action on behalf of the Debtors’ estates (a

“Standing Motion”), complete with an attached complaint, the Challenge Period shall be tolled

from the time of the filing of such Standing Motion until, (a) if the Standing Motion is granted,

five (5) business days after entry of an Order granting such Standing Motion, or (b) the Standing

Motion is otherwise resolved.

                          (ii)        Challenge Proceeding.      Such adversary proceeding or other

appropriate contested matter (A) objects to or challenges the amount, validity, perfection,


                                                      62
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS              Doc 234      Filed 07/02/20   Page 63 of 83




enforceability, priority or extent of the Prepetition Obligations or the Prepetition Liens, or any

portion thereof, or (B) otherwise asserts or prosecutes any action for preferences, fraudulent

transfers or conveyances, other avoidance power claims or any other claims, counterclaims or

causes of action, objections, contests or defenses (collectively, a “Challenge Proceeding”)

against the Prepetition Secured Parties or their respective subsidiaries, affiliates, officers,

directors, managers, principals, employees, agents, financial advisors, attorneys, accountants,

investment bankers, consultants, representatives, and other professionals, and the respective

successors and assigns thereof, in each case in their respective capacity as such (each a

“Representative,” and, collectively, the “Representatives”) in connection with matters related to

the Prepetition Documents, the Prepetition Obligations, the Prepetition Liens, and the Prepetition

Collateral, and notwithstanding the Partial ABL Roll-Up and the Partial Term Roll-Up.

                          (iii)       Final Non-Appealable Order. There is a final non-appealable order

in favor of the plaintiff or movant in any such Challenge Proceeding; provided, that any

pleadings filed in any Challenge Proceeding shall set forth with specificity the basis for such

challenge or claim and any challenges or claims not so specified prior to the expiration of the

Challenge Period shall be deemed forever waived, released, and barred.

                 c.       Failure to File Challenge Proceeding. For the avoidance of doubt, a party

in interest’s commencement of a timely Challenge Proceeding shall preserve the Challenge

Period only with respect to such party in interest commencing the Challenge Proceeding and

only to the extent of the express content of such Challenge Proceeding. If no such Challenge

Proceeding is timely filed during the Challenge Period or the Court does not rule in favor of the

plaintiff or movant in any such proceeding then: (i) the Debtors’ Stipulations shall be binding on

all parties in interest, including, without limitation, the Committee and any trustee (provided,


                                                      63
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234        Filed 07/02/20   Page 64 of 83




however, that if a chapter 7 or 11 trustee is elected or appointed before the Challenge Period

expires, then such trustee shall have until the later of (1) the existing Challenge Period and (2)

thirty days after appointment or election to bring a Challenge Proceeding); (ii) the obligations of

the Debtors under the Prepetition Documents, including the Prepetition Obligations, shall

constitute allowed claims not subject to defense, claim, counterclaim, recharacterization,

subordination (other than to the Carve Out), reduction, defense, setoff or avoidance, for all

purposes in these Chapter 11 Cases, and any Successor Cases; (iii) the Prepetition Liens shall be

deemed to have been, as of the Petition Date, legal, valid, binding, perfected, security interests

and liens, not subject to defense, counterclaim, recharacterization, subordination (other than to

the Carve Out), or avoidance; (iv) the Prepetition Obligations and the Prepetition Liens shall not

be subject to any other or further claim or challenge by the Debtors, the Committee, any non-

statutory committees appointed or formed in these Chapter 11 Cases or any other party in interest

acting or seeking to act on behalf of the Debtors’ Estates; and (v) any defenses, claims, causes of

action, counterclaims, and offsets by the Committee, any non-statutory committees appointed or

formed in these Chapter 11 Cases, or any other party acting or seeking to act on behalf of the

Debtors’ Estates, whether arising under the Bankruptcy Code or otherwise, against any of the

Prepetition Secured Parties arising out of or relating to the Prepetition Documents shall be

deemed forever waived, released and barred. If any such Challenge Proceeding is timely filed

during the Challenge Period, the Debtors’ Stipulations, shall nonetheless remain binding and

preclusive (as provided in this paragraph 15) on the Debtors, the Committee, and on any other

person or entity, except to the extent that such Debtors’ Stipulations were expressly and

successfully challenged in such Challenge Proceeding as set forth in a final, non-appealable

order of a court of competent jurisdiction. Nothing in the Interim Order or this Final Order vests


                                                64
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234    Filed 07/02/20     Page 65 of 83




or confers on any Person (as defined in the Bankruptcy Code), including the Committee or any

non-statutory committees appointed or formed in these Chapter 11 Cases, standing or authority

to pursue any claim or cause of action belonging to the Debtors or their Estates, including,

without limitation, Challenge Proceedings with respect to the Prepetition Documents, the

Prepetition Obligations or the Prepetition Liens. Any motion seeking standing shall attach a

draft complaint or other pleading that sets forth such claim or cause of action or other Challenge

Proceedings, and any claim or cause of action or other Challenge Proceeding not included

therein shall be deemed forever waived, released, and barred. The Prepetition Secured Parties

stipulate and agree that each of the Prepetition Secured Parties will not raise as a defense in

connection with any Challenge the ability of creditors to file derivative suits on behalf of limited

liability companies.

 V.     Other Rights and DIP Obligations.

        16.      No Modification or Stay of this Final Order. The DIP Agents and the DIP

Secured Parties have acted in good faith in connection with the DIP Facilities, the Interim Order

and with this Final Order, and their reliance on the Interim Order and this Final Order is in good

faith, and the DIP Agents and the DIP Secured Parties are entitled to the protections of

Bankruptcy Code section 364(e).

        17.      Rights of Access and Information. The Debtors shall comply with the rights

of access and information afforded to the DIP Secured Parties under the DIP Documents and the

Prepetition Secured Parties under the Prepetition Documents.

        18.      Power to Waive Rights; Duties to Third Parties.

                 (a)      Subject to the terms of the DIP Documents, the DIP ABL Agent and the

 DIP Term Loan Agent shall have the right (acting at the direction of the Required Lenders (as

 defined in the applicable DIP Agreements) if so required by the applicable DIP Documents) to
                                              65
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234      Filed 07/02/20   Page 66 of 83




 waive any of the terms, rights, and remedies provided or acknowledged in the Interim Order and

 this Final Order that are in favor of the DIP ABL Secured Parties and the DIP Term Loan

 Lenders, respectively (as applicable, the “DIP Lender Rights”), and shall have no obligation or

 duty to any other party with respect to the exercise or enforcement, or failure to exercise or

 enforce, any DIP Lender Rights. Any waiver by the DIP Agents of any DIP Lender Rights shall

 not be nor shall it constitute a continuing waiver unless otherwise expressly provided therein.

 Any delay in or failure to exercise or enforce any DIP Lender Right shall neither constitute a

 waiver of such DIP Lender Right, subject the DIP Agents or any DIP Secured Party to any

 liability to any other party, nor cause or enable any party other than the Debtors to rely upon or

 in any way seek to assert such delay in or failure to exercise or enforce any DIP Lender Right as

 a defense to any obligation owed by the Debtors to the DIP Agents or any DIP Secured Party.

                 (b)      Each of the Prepetition ABL Agent and the Prepetition Term Facility

 Agent shall have the right to waive any of the terms, rights, and remedies provided or

 acknowledged in the Interim Order and this Final Order that are in favor of the Prepetition ABL

 Secured Parties and the Prepetition Term Secured Parties, respectively (as applicable, the

 “Prepetition Lender Rights”), and shall have no obligation or duty to any other party with

 respect to the exercise or enforcement, or failure to exercise or enforce, any Prepetition Lender

 Rights. Any waiver by the Prepetition Agents of any Prepetition Lender Rights shall not be nor

 shall it constitute a continuing waiver unless otherwise expressly provided therein. Any delay

 in or failure to exercise or enforce any Prepetition Lender Right shall neither constitute a waiver

 of such Prepetition Lender Right, subject the Prepetition Agents or any Prepetition Secured

 Party to any liability to any other party, nor cause or enable any party other than the Debtors to

 rely upon or in any way seek to assert such delay in or failure to exercise or enforce any


                                                66
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234       Filed 07/02/20   Page 67 of 83




 Prepetition Lender Right as a defense to any obligation owed by the Debtors to the Prepetition

 Agents or any Prepetition Secured Party.

        19.      No Unauthorized Disposition of Collateral; Use of Cash Collateral. The Debtors

shall not sell, transfer, lease, encumber, use, or otherwise dispose of any portion of the DIP

Collateral (including inventory and Cash Collateral), other than pursuant to the terms of this

Final Order or as permitted by the other DIP Documents, and the Debtors are authorized to use

Cash Collateral solely in a manner consistent with this Final Order, the Specified Budget and the

other DIP Documents (including Permitted Variances and exclusions to the Specified Budget

permitted thereunder and hereunder). Proceeds of DIP Loans and Cash Collateral shall not be

used (i) to finance any investigation (including discovery proceedings), initiation or prosecution

of any adversary action, suit, arbitration, proceeding, application, motion or other litigation of

any type against the DIP Agents, the DIP Secured Parties, the Prepetition Secured Parties, or any

member thereof, or their respective rights and remedies under or in respect of the DIP Facilities,

the Prepetition Documents, the Interim Order or this Final Order, and the Adequate Protection

Obligations, (ii) in connection with challenging, invalidating, disallowing, recharacterizing,

setting aside, avoiding, subordinating (other than to the Carve Out), in whole or in part, or taking

or attempting to take any other action to render unenforceable, the liens, claims, interests and

adequate protection of the DIP Agents and the DIP Secured Parties or the Prepetition Secured

Parties, including for the avoidance of doubt, (A) objecting to or contesting the validity, extent,

amount, perfection, priority, or enforceability of the DIP Obligations or the DIP Liens, or

(b) objecting to or contesting the validity, extent, amount, perfection, priority, or enforceability

of the Prepetition Obligations or the Prepetition Liens under the Prepetition Documents, (iii) for

any purpose that is prohibited under the Bankruptcy Code, the Interim Order, or this Final Order,


                                                67
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS             Doc 234   Filed 07/02/20   Page 68 of 83




and (iv) to make any payment in settlement of any claim, action or proceeding, before any court,

arbitrator or other governmental body, which payment is not provided for in the Specified

Budget, without the prior written consent of the Budget Consent Parties; provided, that none of

the foregoing shall limit the payment of Allowed Professional Fees or Statutory Fees that benefit

from the Carve Out, as and when allowed (including on an interim basis). Notwithstanding the

foregoing, no more than $145,000 of the proceeds of the DIP Facilities, DIP Collateral, or Cash

Collateral may be used by any Committee in connection with the investigation of, but not

litigation, or any objection or challenge to, the Prepetition Liens or the Prepetition Obligations.

Notwithstanding the foregoing or anything herein to the contrary, nothing herein shall be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable by

the Debtors or that may be allowed by the Court at any time (including on an interim basis) with

respect to any Committee investigation or Challenge Proceeding.

        20.      No Waiver.           The failure of the DIP Agents, the DIP Secured Parties, the

Prepetition Agents, or the Prepetition Secured Parties, as applicable, to seek relief or otherwise

exercise their rights and remedies under the Interim Order, this Final Order, the other DIP

Documents, the DIP Facilities, or the Prepetition Documents, as applicable, shall not constitute a

waiver of any of the DIP Agents’, the DIP Secured Parties', the Prepetition Agents’, or the

Prepetition Secured Parties' rights hereunder, thereunder, or otherwise.          Notwithstanding

anything herein to the contrary, the entry of the Interim Order and this Final Order was and is

without prejudice to, and does not constitute a waiver of, expressly or implicitly, or otherwise

impair the rights of the DIP Agents, the DIP Secured Parties, the Prepetition Agents, or the

Prepetition Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including,

without limitation, the rights of the DIP Agents, the DIP Secured Parties, the Prepetition Agents,

and the Prepetition Secured Parties to: (a) request conversion of the Chapter 11 Cases to cases
                                               68
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234       Filed 07/02/20   Page 69 of 83




under chapter 7, dismissal of the Chapter 11 Cases, or the appointment of a trustee in the Chapter

11 Cases; (b) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a plan;

or (c) exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) of

the DIP Secured Parties or the Prepetition Secured Parties (and nothing herein limits the rights of

the Debtors or any other party-in-interest from objecting or responding thereto).

        21.      Maintenance of Collateral.    Unless the applicable DIP Agent, acting at the

direction of the Required Lenders (as defined in the applicable DIP Agreements) if so required

by the applicable DIP Agreement, otherwise consents in writing, until (i) the Payment in Full or

otherwise acceptable satisfaction of the applicable DIP Obligations, and (ii) the termination of

the applicable DIP Agent's and the DIP Lenders’ obligations to extend credit under the

applicable DIP Facility, the Debtors shall comply with the covenants contained in the DIP

Documents regarding the maintenance and insurance of the DIP Collateral. Effective upon entry

of the Interim Order and to the fullest extent provided by applicable law, each of the DIP Agents

(on behalf of the applicable DIP Secured Parties) were deemed pursuant to the Interim Order and

shall continue to be deemed to be, without any further action or notice, named as additional

insureds and lender's loss payees (as applicable) on each insurance policy maintained by the

Debtors that in any way relates to the DIP Collateral.

        22.      Reservation of Rights. The terms, conditions, and provisions of the Interim Order

and this Final Order are in addition to and without prejudice to the rights of each DIP Secured

Party and each Prepetition Secured Party, as applicable, to pursue any and all rights and remedies

under the Bankruptcy Code, the DIP Documents, the Prepetition Documents, or any other

applicable agreement or law, including, without limitation, rights to seek adequate protection

and/or additional or different adequate protection, to seek relief from the automatic stay, to seek


                                                69
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS         Doc 234       Filed 07/02/20   Page 70 of 83




an injunction, to oppose any request for use of Cash Collateral or granting of any interest in the

DIP Collateral or the Prepetition Collateral, as applicable, or priority in favor of any other party,

to object to any sale of assets, and to object to applications for allowance and/or payment of

compensation of professionals or other parties seeking compensation or reimbursement from the

Estates (and nothing herein limits the rights of the Debtors or any other party-in-interest from

objecting or responding thereto). For the avoidance of doubt, any claims or liens granted in

favor of the Prepetition Secured Parties or the DIP Secured Parties under this Final Order shall

not be effective as against any Obligors that are not Debtors (or any property or assets of

Obligors that are not Debtors) and nothing in this Final Order shall be deemed to limit the

provisions of the Prepetition Documents and the DIP Documents as against such Obligors that

are not Debtors (and any property and assets of the Obligors that are not Debtors) in favor of the

Prepetition Secured Parties and the DIP Secured Parties.

        23.      Binding Effect; Dismissal.

                 (a)      All of the provisions of the Interim Order, this Final Order and the other

DIP Documents, the DIP Obligations, all liens, and claims granted hereunder in favor of each of

the DIP Secured Parties and the Prepetition Secured Parties, and any and all rights, remedies,

privileges, immunities and benefits in favor of each DIP Agent, DIP Secured Party, and

Prepetition Secured Party set forth in the Interim Order and this Final Order, including, without

limitation, the Debtors’ Stipulations, subject to paragraph 15 hereof (without each of which the

DIP Secured Parties would not have entered into or provided funds under the DIP Documents

and the Prepetition Secured Parties would not have consented to the priming of the Prepetition

Liens as set forth herein and application and use of Cash Collateral provided for under the

Interim Order and this Final Order) provided or acknowledged in the Interim Order and this


                                                  70
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20    Page 71 of 83




Final Order, and any actions taken pursuant thereto, shall be effective and enforceable as of the

Petition Date and not subject to any stay of execution or effectiveness (all of which are hereby

waived), notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, and 9024, or

any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, shall continue

in full force and effect, and shall survive entry of any other order or action, including, without

limitation, any order which may be entered confirming any chapter 11 plan providing for the

refinancing, repayment, or replacement of the DIP Obligations, converting one or more of the

Chapter 11 Cases to any other chapter under the Bankruptcy Code, dismissing one or more of the

Chapter 11 Cases, approving any sale of any or all of the DIP Collateral or the Prepetition

Collateral, or vacating, terminating, reconsidering, revoking, or otherwise modifying the Interim

Order, this Final Order or any provision hereof. Except as specifically amended, supplemented or

otherwise modified under this Final Order, all of the provisions of the Interim Order shall remain

in full force and effect and are hereby ratified by this Final Order.

                 (b)      Subject to the Challenge Period, nothing in these Chapter 11 Cases may

impair the DIP Superpriority Claims, the Prepetition Adequate Protection Claims, and the DIP

Secured Parties’ and the Prepetition Secured Parties’ respective liens on and security interests in

the DIP Collateral and the Prepetition Collateral, respectively, and all other claims, liens,

adequate protection, and other rights granted pursuant to the terms of the Interim Order or this

Final Order, which shall continue in full force and effect notwithstanding such dismissal until the

DIP Obligations and Adequate Protection Obligations are Paid in Full. Notwithstanding any

such dismissal, the Court shall retain jurisdiction for the purposes of enforcing all such claims,

liens, protections, and rights referenced in this paragraph and otherwise in the Interim Order and

this Final Order.


                                                 71
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS          Doc 234       Filed 07/02/20   Page 72 of 83




                 (c)      Except as set forth in this Final Order and to the extent provided in Section

364(e) of the Bankruptcy Code, in the event the Court modifies, reverses, vacates, or stays any of

the provisions of this Final Order or any of the other DIP Documents, such modifications,

reversals, vacatur, or stays shall not affect the (i) validity, priority, or enforceability of any DIP

Obligations, (ii) validity, priority, or enforceability of the DIP Liens, the DIP Superpriority

Claims, the Prepetition Adequate Protection Liens, and the Prepetition Adequate Protection

Claims, or (iii) rights or priorities of any DIP Secured Party or Prepetition Secured Party

pursuant to the Interim Order or this Final Order with respect to the DIP Collateral or any portion

of the DIP Obligations, in each case arising or incurred prior to the actual receipt of written

notice by the DIP Agents or the Prepetition Agents, as applicable, of the effective date of such

modification, reversal, vacatur, or stay. All such liens, security interests, claims and other

benefits shall be governed in all respects by the original provisions of the Interim Order and this

Final Order, and the DIP Secured Parties and the Prepetition Secured Parties shall be entitled to

all the rights, remedies, privileges and benefits granted hereto, including the liens and priorities

granted herein.

                 (d)      The Interim Order and this Final Order shall be binding upon the Debtors,

all parties in interest in the Chapter 11 Cases, and their respective successors and assigns,

including, without limitation, (i) any trustee or other fiduciary appointed in the Chapter 11 Cases

or any Successor Cases, and (ii) any liquidator, receiver, administrator, or similar such person or

entity appointed in any jurisdiction or under any applicable law. The Interim Order and this

Final Order shall also inure to the benefit of the Debtors, the DIP Agents, the DIP Secured

Parties, the Prepetition Secured Parties, and each of their respective successors and assigns.




                                                   72
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234         Filed 07/02/20   Page 73 of 83




        24.      Discharge. The DIP Obligations and the obligations of the Debtors with respect

to adequate protection under the Interim Order and this Final Order, including granting the

Prepetition Adequate Protection Liens and the Prepetition Adequate Protection Claims (in each

case, subject to the provisions of paragraph 15), shall not be discharged by the entry of an order

confirming any plan of reorganization in any of these Chapter 11 Cases, notwithstanding the

provisions of section 1141(d) of the Bankruptcy Code, unless the Payment in Full of such

obligations occurs on or before the effective date of such confirmed plan of reorganization, or

each of the DIP Secured Parties or the Prepetition Secured Parties, as applicable, has otherwise

agreed in writing.

        25.      No Priming of the Prepetition Obligations.       Notwithstanding anything to the

contrary herein, from and after the entry of the Interim Order, absent the express written consent

of the applicable Prepetition Lenders or as otherwise permitted by the DIP Intercreditor

Agreement, no Debtor shall seek authorization from the Court to obtain or incur any

indebtedness or enter into an alternative financing facility other than the DIP Facilities (a

“Competing DIP Facility”) seeking to impose liens on any Prepetition Collateral ranking on a

pari passu or priming basis with respect to the Prepetition Liens held by the Prepetition Secured

Parties; provided, however, that nothing herein shall preclude the Debtors from seeking

authorization to incur any indebtedness or enter into any Competing DIP Facility that provides

for the Payment in Full of the DIP Obligations and the Adequate Protection Obligations at the

initial closing of such Competing DIP Facility.

        26.      Section 506(c) Waiver. Without limiting the scope of the Carve Out, no costs or

expenses of administration which have been or may be incurred in these Chapter 11 Cases at any

time (including, without limitation, any costs and expenses incurred in connection with the


                                                  73
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234        Filed 07/02/20   Page 74 of 83




preservation, protection, or enhancement of value by the DIP Agents or the DIP Secured Parties

upon the DIP Collateral, or by the Prepetition Secured Parties upon the Prepetition Collateral, as

applicable) shall be charged against any of the DIP Agents, the DIP Secured Parties, or the

Prepetition Secured Parties, or any of the DIP Obligations, the Prepetition Obligations, the DIP

Collateral, or the Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy

Code or otherwise without the prior express written consent of the affected DIP Secured Parties

and/or the affected Prepetition Secured Parties, in their sole discretion, and no such consent shall

be implied, directly or indirectly, from any other action, inaction, or acquiescence by any such

agents or creditors (including, without limitation, consent to the Carve Out or the approval of any

Budget hereunder).

        27.      Section 552(b) Waiver. The Debtors have agreed as a condition to obtaining

financing under the DIP Facilities and using Cash Collateral as provided in the Interim Order and

this Final Order that the Prepetition Secured Parties are and shall each be entitled to all of the

rights and benefits of section 552(b) of the Bankruptcy Code and that the “equities of the case”

exception under section 552(b) shall not apply to the DIP Agents, the DIP Secured Parties, the

DIP Obligations, the Prepetition Secured Parties, or the Prepetition Obligations.

        28.      No Marshaling/Application of Proceeds.       In no event shall the DIP Secured

Parties or the Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or

any similar doctrine with respect to the DIP Collateral or the Prepetition Collateral, as applicable,

and all proceeds shall be received and applied in accordance with the DIP Documents and the

Prepetition Documents (including the DIP Intercreditor Agreement), as applicable.

Notwithstanding anything to the contrary in this Final Order, but subject in all respects to the




                                                 74
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234      Filed 07/02/20   Page 75 of 83




Carve Out and the priorities set forth in the DIP Intercreditor Agreement, the respective DIP

Obligations shall be satisfied from the proceeds of the DIP Collateral.

        29.      Payment of DIP Lender Fees and Expenses. To the extent invoiced, the Debtors

shall pay (i) the reasonable and documented fees and expenses payable and reimbursable under

the DIP Facilities, the DIP Agreements, or the other DIP Documents, as applicable, whether

incurred before or after the Petition Date, and (ii) all reasonable and documented out-of-pocket

costs and expenses of the DIP Agents and the DIP Secured Parties including, without limitation,

reasonable and documented fees and disbursements of counsel in connection with the

enforcement or preservation of any rights under the DIP Facilities, the DIP Agreements, or the

other DIP Documents, in each case to the extent payable and reimbursable under the DIP

Documents. With respect to payment of fees and expenses incurred from and after the Petition

Date, the DIP Agents and the DIP Secured Parties shall comply with the procedures set forth in

paragraph 11 hereof.

        30.      Limits on Lender Liability.

                 (a)      In determining to make any loan under the DIP Agreements and

authorizing the application and use of Cash Collateral pursuant to the Interim Order, this Final

Order or the DIP Documents, the DIP Secured Parties and the Prepetition Secured Parties, as

applicable, shall not be deemed to (i) be in control of the operations of the Debtors or to be

acting as a “controlling person,” “responsible person,” or “owner or operator” with respect to the

operation or management of the Debtors, so long as the such party’s actions do not constitute,

within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management or

operational affairs of a facility owned or operated by a Debtor, or otherwise cause liability to

arise to the federal or state government or the status of responsible person or managing agent to


                                                75
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS          Doc 234       Filed 07/02/20   Page 76 of 83




exist under applicable law (as such terms, or any similar terms, are used in the Internal Revenue

Code, WARN Act, the United States Comprehensive Environmental Response, Compensation

and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute),

or (ii) owe any fiduciary duty to any of the Debtors. Furthermore, nothing in the Interim Order

or this Final Order shall in any way be construed or interpreted to impose or allow the imposition

upon any of the DIP Secured Parties or any of the Prepetition Secured Parties of any liability for

any claims arising from the prepetition or postpetition activities of any of the Debtors and their

respective affiliates (as defined in section 101(2) of the Bankruptcy Code).

                 (b)      Nothing in the Interim Order, this Final Order or the other DIP Documents

shall permit the Debtors to violate 28 U.S.C. § 959(b).

                 (c)      As to the United States, its agencies, departments, or agents, nothing in the

Interim Order, this Final Order or the other DIP Documents shall discharge, release or otherwise

preclude any valid right of setoff or recoupment that any such entity may have.

        31.      Release. Subject to paragraph 15 of this Final Order, in addition to any releases

granted to the Released Parties pursuant to the Interim Order (which remain in full force and

effect and binding on the Debtors and their Estates to the extent set forth in the Interim Order and

are unaffected by entry of this Final Order), each of the Debtors and its Estate, on its own behalf

and on behalf of each of its past, present and future predecessors, successors, heirs, subsidiaries,

and assigns, hereby forever, unconditionally, permanently, and irrevocably release, discharge,

and acquit each of the DIP Secured Parties and each of the Prepetition Secured Parties, and (in

such capacity) each of their respective successors, assigns, affiliates, parents, subsidiaries,

partners, controlling persons, representatives, agents, attorneys, advisors, financial advisors,

consultants, professionals, officers, directors, members, managers, shareholders, and employees,


                                                   76
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS      Doc 234        Filed 07/02/20   Page 77 of 83




past, present and future, and their respective heirs, predecessors, successors and assigns

(collectively, the “Released Parties”) of and from any and all claims, controversies, disputes,

liabilities, obligations, demands, damages, expenses (including, without limitation, attorneys’

fees), debts, liens, actions, and causes of action of any and every nature whatsoever, whether

arising in law or otherwise, and whether known or unknown, matured or contingent, arising

under, in connection with, or relating to (i) the Prepetition Obligations and the DIP Obligations,

or (ii) the DIP Documents and the Prepetition Documents, as applicable, including, without

limitation, (a) any so-called “lender liability” or equitable subordination claims or defenses, (b)

any and all “claims” (as defined in the Bankruptcy Code) and causes of action arising under the

Bankruptcy Code, and (c) any and all offsets, defenses, claims, counterclaims, set off rights,

objections, challenges, causes of action, and/or choses in action of any kind or nature

whatsoever, whether arising at law or in equity, including any recharacterization, recoupment,

subordination, avoidance, or other claim or cause of action arising under or pursuant to section

105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable

state, federal, or foreign law, including, without limitation, any right to assert any disgorgement

or recovery, in each case, with respect to the extent, amount, validity, enforceability, priority,

security, and perfection of any of the Prepetition Obligations and the DIP Obligations, the

Prepetition Documents and the DIP Documents, or the Prepetition Liens and the DIP Liens, and

further waive and release any defense, right of counterclaim, right of setoff, or deduction to the

payment of the Prepetition Obligations and the DIP Obligations that the Debtors now have or

may claim to have against the Released Parties, arising under, in connection with, based upon, or

related to any and all acts, omissions, conduct undertaken, or events occurring prior to entry of

this Final Order. The Debtors are authorized in any payoff letter or similar agreement into which


                                                77
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS       Doc 234        Filed 07/02/20   Page 78 of 83




they enter upon Payment in Full of any DIP Obligations or Prepetition Obligations to provide a

waiver and release substantially similar to the waiver and release set forth in this paragraph 31,

of the applicable DIP Agent(s), DIP Secured Parties, Prepetition Agent(s) and Prepetition

Secured Parties and their respective related parties.

        32.      Survival. The provisions of the Interim Order and this Final Order, the validity,

priority, and enforceability of the DIP Liens, the DIP Superpriority Claims, the Prepetition

Adequate Protection Liens, the Prepetition Adequate Protection Claims, and any actions taken

pursuant hereto shall survive, and shall not be modified, impaired or discharged by, entry of any

order that may be entered (a) confirming any plan of reorganization in any of these Chapter 11

Cases, (b) converting any or all of these Chapter 11 Cases to a case under chapter 7 of the

Bankruptcy Code, (c) dismissing any or all of these Chapter 11 Cases, (d) terminating the joint

administration of these Chapter 11 Cases or any other act or omission, (e) approving the sale of

any DIP Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent

permitted by the DIP Documents), or (f) pursuant to which the Court abstains from hearing any

of these Chapter 11 Cases. The terms and provisions of the Interim Order and this Final Order,

including the claims, liens, security interests, and other protections (as applicable) granted to the

DIP Agents, the DIP Secured Parties, and the Prepetition Secured Parties pursuant to the Interim

Order and this Final Order, notwithstanding the entry of any such order, shall continue in any of

these Chapter 11 Cases, following dismissal of any of these Chapter 11 Cases or any Successor

Cases, and shall maintain their priority as provided by the Interim Order and this Final Order

until (i) in respect of the DIP Facilities, there has been Payment in Full of all DIP Obligations,

pursuant to this Final Order and the other DIP Documents, and (ii) in respect of the Prepetition

Obligations, all of the Adequate Protection Obligations owed to the Prepetition Secured Parties


                                                 78
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234        Filed 07/02/20   Page 79 of 83




provided for in the Interim Order and this Final Order and under the Prepetition Documents have

been Paid in Full and there has been Payment in Full of the Prepetition Obligations.

        33.      Proofs of Claim. In order to facilitate the processing of claims, to ease the burden

upon the Court and to reduce an unnecessary expense to the Debtors’ Estates, neither the

Prepetition Agent nor the other Prepetition Secured Parties will be required to file proofs of

claim in the Chapter 11 Cases or any Successor Cases, and the Debtors’ Stipulations herein shall

be deemed to constitute a timely filed proof of claim. Any order entered by the Court in relation

to the establishment of a bar date for any claim (including without limitation, administrative

claims) in any of the Chapter 11 Cases or any Successor Cases shall not apply to the Prepetition

Secured Parties with respect to the Prepetition Obligations and the Adequate Protection

Obligations. Notwithstanding the foregoing, any of the Prepetition Agent, on behalf of itself and

the applicable Prepetition Secured Parties, is hereby authorized and entitled, at the direction of

the applicable Required Lenders (as defined in the applicable Prepetition Documents) to the

extent required under the Prepetition Documents, to file (and amend and/or supplement) in the

Debtors’ lead Chapter 11 Case—In re Libbey Glass Inc., (Case No. 20-11439 (LSS)) a single

master proof of claim in the Chapter 11 Cases for any claims arising under the applicable

Prepetition Documents and hereunder (a “Master Proof of Claim”). Upon the filing of a Master

Proof of Claim (if any), which shall be deemed asserted against each of the Debtors, the

applicable Prepetition Secured Parties and each of their respective successors and assigns, shall

be deemed to have filed a proof of claim against each of the Debtors of any type or nature

whatsoever with respect to the applicable Prepetition Documents, and the claim of each

applicable Prepetition Secured Party (and each of its respective successors and assigns) shall be

treated as if such entity had filed a separate proof of claim in each of these Chapter 11 Cases. A


                                                  79
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS          Doc 234      Filed 07/02/20   Page 80 of 83




Master Proof of Claim, if filed, shall not be required to identify the name of any Prepetition

Secured Party, whether any Prepetition Secured Party acquired its claim from another party and

the identity of any such party or be amended to reflect a change in the holders of the claims set

forth therein or a reallocation among such holders of the claims asserted therein resulting from

the transfer of all or any portion of such claims. The provisions of this paragraph 33 and the

Master Proof of Claim are intended solely for the purpose of administrative convenience. A

Master Proof of Claim, if filed, shall not be required to attach any instruments, agreements or

other documents evidencing the obligations owing by each of the Debtors to the applicable

Prepetition Secured Parties, which instruments, agreements or other documents will be provided

upon written request to counsel to the applicable Prepetition Agent.

        34.      Credit Bidding.      Subject to Section 363(k) of the Bankruptcy Code and the

express written direction of the requisite Lenders required under the applicable DIP Agreements

and the terms of the DIP Documents, either of the DIP Agents, on behalf of itself and the

respective DIP Secured Parties, shall have the right to credit bid, in accordance with the DIP

Documents and the DIP Intercreditor Agreement, up to the full amount of the applicable DIP

Obligations in any sale of the DIP Collateral (or any portion thereof) constituting property or

assets of the Debtors. Subject to Section 363(k) of the Bankruptcy Code and the express

direction of the Required Lenders (as defined in the applicable Prepetition Documents) and the

Prepetition Documents, either of the Prepetition Agents, on behalf of itself and the respective

Prepetition Lenders, shall have the right to credit bid, in accordance with the Prepetition

Documents and the DIP Intercreditor Agreement, up to the full amount of the applicable

Prepetition Obligations (including any claims for Diminution in Value) in any sale of the

Prepetition Collateral (or any portion thereof) constituting property or assets of the Debtors;


                                                  80
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS         Doc 234      Filed 07/02/20   Page 81 of 83




provided, that nothing in this paragraph is intended to limit or curtail the provisions of paragraph

15 hereof with respect to the Prepetition Obligations.

        35.      No Third-Party Rights. Except as specifically provided for herein, this Final

Order does not create any rights for the benefit of any third party, creditor, equity holders, or any

direct, indirect, or incidental beneficiary.

        36.      No Avoidance. No obligations incurred or payments or other transfers made by

or on behalf of the Debtors on account of the DIP Facilities shall be avoidable or recoverable

from the DIP Agents or the DIP Secured Parties under any section of the Bankruptcy Code, or

any other federal, state, or other applicable law; provided, that nothing in this paragraph is

intended to limit or curtail the provisions of paragraph 15 hereof with respect to the Prepetition

Obligations.

        37.      Transfers. All cash transfers from any Debtor to a non-Debtor affiliate are to be

tracked, with such tracking information provided to the Committee on a weekly basis. For the

avoidance of doubt, the Committee’s rights to object to any and all such transfers are expressly

reserved, as is the ability of the Court to fashion adequate relief with respect to such transfers.

Any transfer from any Debtor to a Foreign Subsidiary (as defined in the DIP Term Loan

Agreement), for goods or services provided by such Foreign Subsidiary, must be in accordance

with prepetition practices.

        38.      Reporting. Notwithstanding anything to the contrary herein or in the DIP

Documents, counsel to the Committee shall receive any and all reporting required to be provided

to the DIP Lenders pursuant to the DIP Documents or pursuant to this Final Order, as such

information is provided to the DIP Lenders; provided that such reporting may be marked as

“professional eyes only” in the discretion of the Debtors.


                                                 81
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20    Page 82 of 83




        39.      Milestones. The DIP Secured Parties shall not agree with the Debtors to shorten

the Milestones (as defined in the DIP Term Loan Agreement and the DIP ABL Credit

Agreement) without first obtaining the prior written consent of the Committee.

        40.      Reliance on Order. All postpetition advances under the DIP Documents are made

in reliance on the Interim Order and this Final Order.

        41.      Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agents on behalf of the applicable DIP Secured Parties or the Prepetition Agents on behalf of the

applicable Prepetition Secured Parties, pursuant to the provisions of the Interim Order or this

Final Order, any subsequent order of the Court or the DIP Documents, shall, subject to the terms

of this paragraph 15 and the Carve Out, be irrevocable, received free and clear of any claims,

charge, assessment, or other liability, including, without limitation, any such claim or charge

arising out of or based on, directly or indirectly, section 506(c) of the Bankruptcy Code or

section 552(b) of the Bankruptcy Code, whether asserted or assessed by, through or on behalf of

the Debtors, and in the case of payments made or proceeds remitted after the delivery of a Carve

Out Trigger Notice, subject to the Carve Out in all respects.

        42.      Order Governs. In the event of a conflict between the terms and provisions of any

of the DIP Documents (including the DIP Intercreditor Agreement) or the Interim Order and this

Final Order, the terms and provisions of this Final Order shall govern.

        43.      Headings. Paragraph headings used herein are for convenience only and are not

to affect the construction of or to be taken into consideration in interpreting this Final Order.

        44.      Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.




                                                 82
US-DOCS\116793113.8RLF1 23655575v.1
               Case 20-11439-LSS        Doc 234       Filed 07/02/20   Page 83 of 83




        45.      General Authorization. The Debtors, the DIP Secured Parties, and the Prepetition

Secured Parties are authorized to take any and all actions necessary to effectuate the relief

granted in the Interim Order and this Final Order.

        46.      Retention of Exclusive Jurisdiction. The Court shall retain exclusive jurisdiction

and power with respect to all matters arising from or related to the implementation or

interpretation of the Interim Order, this Final Order, the DIP Agreements, and the other DIP

Documents.




                                                      LAURIE SELBER SILVERSTEIN
       Dated: July 2nd, 2020                     83   UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
US-DOCS\116793113.8RLF1 23655575v.1
